 In the Matter ofAMERICANDISTRICT TELEGRAPHCOMPANYandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION58,A. F. L.Case No. 7-C-1799.-Decided June 13, 1949DECISIONANDORDEROn January 31, 1949, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding thatthe .Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.'Thereafter the Respondentand the General Counsel filed exceptions to the Intermediate Report,and the Respondent filed a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National LaborRelationsBoard hasdelegated its powers in connection with this proceeding to a three-member panel [Members Houston, Reynolds, and Murdock].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions filed by the Respondent and the'General Counsel, the brief filed by the Respondent, and the entirerecord in the case, and hereby adopts the findings and conclusions ofthe Trial Examiner, to the limited extent that they are consistent withour findings, conclusions, and order herein.1.The Trial Examiner found, and we agree, that the Respondentis engaged in commerce, and activities which affect commerce, withinthe meaning of the Act.The Respondent's exception to the contraryis found to be without merit.'1Section 8(1) and (5) of the National Labor RelationsAct, whichthe Trial Examinerfound wasviolated,is continuedin Section (a) (1) and(a) (5) of the Act,as amendedby the LaborManagement RelationsAct, 19472Matter of A. D. T Company,73 N. L R B 265;Matter ofAmerican Protection Com-pany,Case No 9-R-2304, decided May 26, 1948;Matter of AmericanDistrict TelegraphCompany ofSan Francisco,78 N L R B. 150;Matter ofAmerican District TelegraphCompany, 78 NL R. B.864 , and cases cited in the Intermediate Report, footnote 9..84 N. L. R. B., No. 24.162 1632.n ,The - Trial ,Examiner found that- the Respondent, on and afterJuly 31, 1947, unlawfully refused to bargain with the Union . as thestatutory bargaining representative of employees in an appropriatebargaining unit consisting of "all employees of the Respondent inthe,Detroit Metropolitan area, excluding office and clerical employees,-part time employees, resident guards and all supervisory employees'as defined in the Act," the unit that the Board found appropriate andfor which it certified the Union as the exclusive bargaining repre-sentative in Case No. 7-R-2292.3Since the issuance of the certifica-tion in Case No. 7-R-2292, however; the National Labor Relations Act"has been amended so as to prohibit the Board from finding appropriateany unit that includes, together with other employees, "any individualemployed as a guard to enforce against employees and other personsrules to protect property of the employer or to protect the safety ofpersons on the employer's premises." 4The Trial Examiner found,-contrary to the contention of the Respondent, that the above-describedunit does not include any individual employed as a "guard" withinthe meaning of Section 9 (b) (3) of the amended Act.We cannotagree with this finding.We recently found, in a case involving asister company of the Respondent at Los Angeles, California, thatemployees bearing the same classification and performing the sameduties and functions as some of the operating department employeesherein involved are "guards" within the definition of Section 9 (b)(3) : 5We find, therefore, that some of the operating departmentemployees are guards while other employees in the alleged unit arenot guards.6Thus, the unit found appropriate by the Trial Examineris in contravention of the proscription in Section 9 (b) (3) of theamended Act.As the unit previously established by the Board andfound appropriate by the Trial Examiner is now inappropriate, and.as the Union's majority status as established by the election in CaseNo. 7-R-2292 might be substantially affected by the exclusion of the.substantial number of employees hereinabove found to be guards,' weare of the opinion that it would not effectuate the policies of the Act,.as amended, to require the Respondent to take any remedial action3Matter of A. D T. Company,73 N. L R. B 265.4 Section9 (b) (3)eMatter ofAmericanDistrictTelegram Company/,83N L R B 517 AlthoughMr Houston dissented in that case,he considers himself bound by the decision of themajority therein.6We find thatguard-operators in the operating department are guards,but that installersin the plantdepartmentare not.Weconsider it unnecessary at this time to determinewhether ornot the otheremployeesinvolvedare guards.° Forty-ninevotes were cast in favor of representationby the Union, 25 were castagainstsuch representation,and 22 ballots were challengedAt least 26guard-operators wouldhave to be excluded as guardsThe Unionis affiliated with an organization which admitsto membership employees other than guards, and therefore is ineligible to represent any unitof guards. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARD'in this case, which involves nothing except a refusal to bargain sAccordingly, we shall dismiss the complaint.ORDERIT IS HEREBY ORDERED that the complaint herein against the Re-spondent, American District Telegraph Company, Detroit, Michigan,be, and it hereby is, dismissed.INTERMEDIATE REPORT AND RECOMMENDED ORDERMessrs. Jerome H. BrooksandGeorge A. Sweeney,for the General Counsel.Mr. Leonard A. Keller,of Detroit, Mich, andMr. Gerard D. Reilly,ofWash-ington, D. C., of counsel,for the Respondent.Messrs. Frank C. RileyandHugh Dorrian,for the Electrical Workers.STATEMENT OF THE CASEUpon amended charges filed on April 26, 1948, by the International Brother-hood of Electrical Workers, Local Union 58, A. F. L, herein designated as theElectricalWorkers and occasionally as the local, the General Counsel of the,National Labor Relations Board,' in the name of the Board, caused the RegionalDirector for its Seventh Region, at Detroit, Michigan, to issue a complaint datedApril 30, 1948, against the American D,istrict Telegraph Company of Detroit,Michigan, herein called the Respondent, which alleged that the Respondent didengage and has continued to engage in unfair `labor practices affecting com-merce within the meaning of Section 8 (1) and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the original Act,and Section 8 (a) (1) and (5) and Section 2 (6) and (7) of the statute asamended and reenacted in the Labor Management Relations Act of 1947, 61Stat. 136, designated herein as the Act 1 Copies of the complaint, the amendedcharge and a notice of the hearing were duly served upon the Respondent andthe ElectricalWorkers.With respect to the unfair labor practices, the complaint alleged in substance:(1) that all the employees of the Respondent in the Detroit metropolitan area,except for office and clerical employees, part time employees, resident guards,and supervisory employees as defined in the original Act, constituted and nowconstitute a unit appropriate for the purposes of collective bargaining, underSection 9 (a) and (b) of the original Act and Section 9 (a), (b) and (c) ofthe Act; (2) that the employees of the Respondent in the aforesaid unit desig-nated the Electrical Workers as their representative, under Section 9 (a) of theoriginal Act, by a majority vote in a Board-directed election on May 7, 1947, andthat the organization in question was certified as the exclusive representative ofthese-employees on June 4, 1947, thereafter; (3) that the Electrical Workers hasbeen the exclusive representative of these employees, at all times since May 7,8Matter of Westinghouse Electric Corporation,75 N L R B1 ,Matter of MandelBrothers, Inc,77 N. L R B 512;N. L R B v E. C. Atkins &Go, 165 F (2d) 659(C A 7), andN L R B V Jones & Laughlin Steel Corp,21 L R R M 2145, issuedDecember 9, 1947 (C A 6)1The General Counsel and his representatives in this case are designated herein as theGeneral Counsel, and the National Labor Relations Board as the Board8The statute will be designated also as "the amended Act," "the amended statute" and"the Act as amended" 11hen such a designation is essential in the interest of clarity AMERICAN DISTRICT TELEGRAPH COMPANY1651947,for the purposes of collective bargaining;(4) that the Respondent, sinceon or about May 14,1947,'has refused to bargain with the Electrical Workers asthe exclusive representative of the employees in the aforesaid unit; and(5) thatthe refusal of the Respondent to bargain must be characterized as an unfairlabor practice under Section 8 (1) and(5) of the original Act, and Section8 (a) (1) and(5) of the Act.Thereafter,on May 21, 1948,the Respondent filed an answer, which denied thejurisdictional allegations of the complaint,admitted the character of the Elec-tricalWorkers as a labor organization under the original Act and the Act, anddenied the commission of any unfair labor practices.In a concurrent motion todismiss,filed with its answer, the Respondent reiterated its contention that it isnot engaged in commerce or in an activity which affects commerce,and went onto allege that the original certification of the Electrical Workers must be con-sidered without effect,because contrary to law. It contended,in this connection,that the employees in the certified unit are guards within the meaning of Section9 (b) (3) of the Act, and that the Electrical Workers should not be permitted torepresent them. as a matter of law and public policy, because it admits employeesother than guards to membership,and because it is affiliated,directly andindirectly,with labor organizations which admit to membership employees otherthan guards.In the alternative,the Respondent contended that some of theemployees in the certifiedunitare guards,within the meaning of the statute asamended,and that the unit must be considered inappropriate for the purposes ofany collective bargain,therefore,if it is found to include employees other thanguardsPursuant to notice, a hearing was held at Detroit,Michigan,on various datesfrom June 21 to June 30, 1948,both dates inclusive,before the undersigned,Maurice M. Miller, the Trial Examiner duly designated by the, Chief TrialExaminer.The General Counsel and the Respondent were represented by counseland the Electrical Workers by a business representative.All of the partiesparticipated in the case, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence pertinent to theissues.Counsel for the Respondent,at the outset of the hearing,argued insupport of its motion to dismissThe motion was denied. Upon the renewal ofthe motion at the close of the case,decision was reserved by the undersigned.Adecision on the notion is embodied in this report.In addition,at the close ofthe case, the General Counsel moved to conform the pleadings to the proof withrespect to formal matters.This motion was granted without objectionOralargument was then presented,and forms a part of the record.A brief andsupplemental memorandum have been received from counsel for the Respondent.FINDINGS OF FACTUpon the entire record in the case, and upon his observation of the witnesses,the undersigned makes the following findings of fact.1.TIIE BUSINESS OF THE RESPONDENTThe American District Telegraph Company, hereinafter designated as theRespondent, is a corporation duly licensed under the laws of the State ofMichigan ; it maintains offices in Detroit and seven other Michigan cities. Theinstant case, however, involves its operations in the Detroit metropolitan areaonly.853306-50-vol 84-12 166DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent supplies various forms 'of protection against fire, unlawfulentry, and other hazards, by means of electric devices.'These devices areinstalled on.the property of its customers, designated in the record as subscribers,by the RespondentAlarms and other signals which these devices originate onithe -property of the subscribers are relayed electrically to the central station ofthe Respondent over wires leased from the -Michigan Bell Telephone Company,theWestern Union Telegraph Company and other companies using wire. Uponthe receipt of any such alarm or signal on the supervisory apparatus of the central-station,, an investigation of the alarm or signal is made by the employees of theRespondent, by the fire or police department of the municipality, or, in certaincases, by both'Outside of central station areas, the Respondent also installsand maintains automatic alarm devices, both audible and visual, which are notconnected with a central station, but which may be connected, by direct wire, tothe local police or fire department. In every case, ownership of the electricalequipment installed on the premises of the subscriber by the Respondent isretained by it.The Respondent manufactures no articles for sale or shipment in interstatecommerce, and performs no services outside of Michigan.None of the wireswhich the Respondent owns or uses under lease are located outside of the Stateor across State lines.The Respondent is a wholly owned subsidiary of the American District Tele-graph Company, a corporation organized under the laws of the State of NewJersey, designated herein as the New Jersey Company. The Western UnionTelegraph Company, in turn, owns 714 percent of the New Jersey Company'scapital stockAll the officers of the Respondent are officers of the New JerseyCompany, although that enterprise employs, in addition, officials not connectedwith the Respondent.The New Jersey Company, also, is the parent of otherwholly owned subsidiary corporations, bearing the same or similar names, each ofwhich supplies electrical protection services to customers within the state of itsincorporation'One of those subsidiaries, the A D. T. Company, Inc, is a NewYork corporation, hereinafter designated as the New York Company. In thecourse of its-operation, the New York Company purchases and manufactures theelectrical equipment used by the other companies in the system. Its sales ofmaterial, apparatus, and electrical devices to the Respondent and other companiesin the system are made at cost. In 1947, the purchases of the Respondent outsideofMichigan amounted to $127,281; of this amount $103,371 was involved in8The various services rendered include : (1) patrol supervision for watchmen and guards ;(2) an automatic sprinkler supervisory and water flow service, (3) an automatic fire con-trol for ventilating and air duct systems; (4) manual fire alarms; (5) burglary protectionby means of electrified foil and contacts on the premises.of the subscriber, invisible photo-electric rays, electronic fields, a sound detection system for bank vaults, and a holdupalarm system ; and(6) industrial process and heating system supervision4Upon the receipt of certain alarms at the central station. information with respect tothe alarm is communicated to the appropriate department of the municipality. It is thisinformation which provides the basis for the independent or concurrent investigation of suchalarms by the municipal department5There are approximately 63 such subsidiariesA copy of the registration form filedwith the Securities and Exchange Commission by the Western Union Telegraph Company,which has been introduced in evidence, states that the New Jersey Company "has 63 director indirect subsidiaries ; all of which except 5 are 100% owned " Sweet's Catalogue Service,also introduced in evidence, contains the following description of A D. T system opera-tions : "The company operates Central Stations in 116 principal cities, which provide pro-tection services in some 350 municipalities to approximately 32,000 subscribers.Theproperty values protected by A. D. T , of which industrial establishments represent themajor portion,exceed twenty-two billion dollars." `,AMERICAN DISTRICT TELEGRAPH COMPANY167purchases from the New York Company. Certain specialized management func-tions of the Respondent, such as administrative, accounting, auditing, advertising,engineering, financial, and legal services are performed for it and for other sub-sidiaries of the New Jersey Company by the New York Company, at the expenseof the parent corporationFor those services, in 1947, the Respondent paid$98,775 to the New Jersey Company.Advertisements are' inserted by the New Jersey Company in magazines whichhave a circulation in business circles, over the signature of the "Controlled Com!panies ofAmerican District Telegraph Co "These advertisements extol the pro-tection services offered by the "A. D. T. System," describing it as the "onlynation-wide organization specializing in electiic protection services."The NewJersey Company also publishes a monthly magazine, "The A. D T. Transmitter"-which is distributed to employees and subscribers throughout the country.The Respondent's gross investment in equipment, which it owns exclusively,amounted to more than $1,672,000, at the end of the 1947 calendar year. Itsgross income for that period amount to $974,153, of which a major portion wasreceived for services in the Detroit metropolitan area. In 1947, also, it pur-chased fabricated materials valued at $153,052; ' of this amount approximately$127,281, or 83 percent, was involved in purchases outside the State of Michigan.It paid approximately $79,038 to the Michigan Bell Telephone Company and$12,062 to the Western Union Telegraph Company for leased wire and other serv-ices in the same period. Its office in Detroit is rented from the Western UnionTelegraph Company.The Respondent supplies its service to manufacturers,' retail and wholesaleestablishments, warehouses, office buildings, banks and other financial institu-tions, and other miscellaneous customersIt services, also, certainpremisesowned and maintained by public utility corporations, such as the Detroit StreetRailway System, the Michigan Consolidated Gas Company, the Detroit EdisonCompany, and two railroads.Of the gross income which it derived from theDetroit metropolitan area in 1947, approximately $268,134, or 38 percent, wasreceived from manufacturers, and approximately $21,247, or 3 percent, wasreceived from public utilities.The Respondent contends in the instantcase, as inthe representation casewhich preceded it,' that it is not engaged in commerce or activities which affectcommerce within the meaning of the Act.Upon the entire record, however, it isapparent that the A. D. T. System is a single, closely interwoven enterprise,nation-wide in character, that the Respondent is an integral part of this coordi-nated operation, that a substantial proportion of its materials and equipment ispurchased and shipped to it trocn vendors outside the State, and that it providesa variety of protection services essential to the operation of numerousenterprisesengaged in activites which affect commerce.Upon the record then, it is clear, inspite of the contrary contention of the Respondent, that it is engaged in com-merce, and activities which affect commerce, within the meaning of the Act.'The undersignedso finds.8 Approximately $11,799 of this amount was charged to various expense accountsAbout$141,253 was spent on material installed within the property of subscribers and withinthe central station, all of which was charged to a capital account'Included in this group are plants of the General Motors Corporation,Chrysler Cor-poration,Packard Motor Car Company,and other large establishments, as well as theplants of a number of small manufacturers.8Matter of A. D. T. Company,73 N. L.R. B. 265.8 Cf.Polish National Alliance v.N. L R. B.,322 U.S 643,647-648;Wickard v. Filbwrn,317 U 8 111,125;Matter of Williams Dimond and Company, et at., 2 N.L. R. B. 859; 168DECISIONSOF NATIONALLABOR RELATIONS BOARDII.TIIE LABOR ORGANIZATION INVOLVEDThe International Brotherhood of Electrical Workers, affiliated with the Amer-ican Federation of Labor, is a labor organization which admits to membershipelectrical workers or employees engaged in:(a) the manufacture, assembling, construction, installation or erection,repair or maintenance of all materials, equipment, apparatus and appliancesrequired in the production of electricity and its effects.(b) the operation, inspection and supervision of primary electrical equipment, apparatus, appliances, or devices by which the power known as elec-tricity is generated, utilized and controlled.The organization maintains five general branches : outside and utility workers ;inside electrical workers ; cormnunications, voice, sound and vision transmis-sion and transference employees ; railroad electrical workers ; and electricalmanufacturing employeesThe jurisdiction of these branches is defined, in gen-eral terms, in the constitution of the organizationLocal Union 58 of the Electrical Workers is an organization with jurisdictionover inside electrical work and inside electrical workers in the Detroit metropoli-tan area. Insotar as it is material in the instant case, this jurisdiction includesoperators of electrical apparatus when generating, supplying or furnishing elec-tricity for other than distributing companies; inspectors; and fire and burglaralarm installers and repairmen. Its jurisdiction, in functional terms, covers theinstallation, construction, inspection, operation, maintenance and repair of allelectrical work in isolated plants, and within the property lines of any givenproperty.The organization admits to membership employees of the 1tespondent,30and counsel concede its status as a labor organization within the meaning of theAct.-III. THE UNFAIR LABOR PRACTICESFactsA. The generalcourse of eventsUpon a petition for the certification of representatives, filed in April of 1946 bythe Electrical Workers, and after a hearing duly held, in October of that year,the Board, in April of 1947, issued a Decision and Direction of Election in whichit overruled the contentions of the Respondent, already noted, with respect to itsjurisdiction and found that a question of representation existed with respect tothe employees involved in the instant caseIn accordance with a stipulation itfurther found that :All employees of the Employer in the Detroit Metropolitan area, excludingoffice and clerical employees, part-time employees, resident guards and allsupervisory employees with authority to hire, promote, discharge, disciplineor otherwise effect changes in the status of employees, or effectively recom-mend such action . . .Matter of The TVm J Burns International Detective Agency,47 N L R B 610, 49 N L.R B 385, 50 N L R B 219, 54 N I. It B 148');Mattel ofAcmeIndustrial Police,58N L R B 1342,Matter of Harold Jackson and C. F Fellows, d/b/a American PatrolService,69 N L R B. 1343 ;Matter of Hillary Young, d/b/a Young Patrol Service,69N L R B 137610The parties have stipulated that Local 58, the organization, involved in the instant case,is the organization named as Local Union B--58 in the certification issued by the Board inthe representation case, noted elsewhere, involving this Respondent. AMERICAN DISTRICT TELEGRAPH COMPANY169constituted a unit appropriate for the purposes of collective bargaining, anddirected an election within that unit.The election was held on May 7, 1947. There were approximately 85 eligiblevoters.11Of the 74 valid votes cast and counted, 49 were cast in favor of repre-sentation by the Electrical Workers and 25 were cast in opposition to suchrepresentation.There were 22 "challenged ballots,'' a number insufficient toaffect the results of the election.On June 4, 1947, the Electrical Workers werecertified by the Board as the exclusive representative of the employees in theaforesaid unit.The Electrical Workers had already requested a conference with representa-tives of the Respondent, on May 12, 1947, at which negotiations for a collectiveagreement might beginWithin 2 days, the Respondent, by its attorney, repliedas follows :...As you know the National Labor Relations Board has not yetcertified your Union as the bargaining agent of the employees of this Com-pany in Detroit.We can give no definite or final reply to your letter untilafter the Board has issued its formal certification.However, in order that you may be under no misapprehension of the Com-pany's position, it should be stated that it is the present intention of theCompany to test in the Courts the Board's decision in this case that theCompany is engaged in activities affecting interstate commerce.As youknow, there is only one way in which this test can be secured : by refusalon the part of the employer to recognize the Union, in consequence of whichthe Board may, if it desires, issue a complaint charging violation of Sec-tion 8 (5) of the National Labor Relations Act.The Board's order, if oneis issued, directing the Company to bargain collectively with the certifiedUnion may be reviewed upon application to the Circuit Court of Appeals.This procedure, we assume, will be followed in this instance.On July 18, 1947, after the issuance of the certification already noted, the Elec-tricalWorkers again requested a conference with representatives of the Re-spondent.Their letter was addressed to its attorney.Receipt of the letterwas acknowledged at once; the Electrical Workers were informed that theattorney involved was out of the city, and a reply was promised upon his return.That reply, dated on the 31st of July, reads as follows :This is in reply to your letter of July 18, 1947, in which you request ameeting with -the management of the American District Telegraph Com-pany for the purposes of collective bargaining.It remains the policy of the Company not to recognize your Union untilits legal responsibilities are finally settled.Therefore, on behalf of theCompany we must refuse your request.The ElectricalWorkers made no further effort to secure a conference withrepresentatives of the Respondent.On August 20, 1947, the original charge inthe instant case was filed.B. The nature of the plant protection services offered by the RespondentEach of the various services offered by the Respondent in Detroit involves theautomatic or manual transmission of electrical impulses, which originate upon"The eligibility list which was used in connection with the election lists 87 persons inthe appropriate unit.Two of these were challenged at the polls.12 The identity of the employees challenged, and their place of employment,does notappear inthe record. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe premisesof the subscriber, to the central station which the Respondentmaintains.A general description of the services. therefore, seemsessential in,connection with any effective evaluation of the issues involved in theinstantcase.t.The Respondent's system of patrol supervision for watchmen and guards rests,,in themain,:upon the maintenance of established relationships between the,Respondent and the watchmen in the employ of its subscribers.13 At pre-arranged periodic intervals, throughout a given tour of duty, watchmenare re-,quired to report to the central station by the manual operation of special elec-trical transmitters.If a watchman fails to signal at a designated transmitterwithin the appointed time, employees of the Respondent in the central stationmake an immediate effort to reach him by telephone to ascertain the cause of hisfailure, and to get him back on his patrol If the watchman cannot be reachedby telephone, a guard is dispatched to find out why he did not signal and to bringabout the resumption of his patrol, if possible" If a watchman sends an emer-gencysignal onthe electrical transmitter, or a manual fire alarm which maybe installed at strategic points in connection with it, guards employed by theRespondent are dispatched to the premises of the subscriberand the municipalpolice or fire department is notified.The automatic sprinkler supervisory and water-flow service of theRespond-ent provides an automatic check on the operation of sprinkler systems main-tained by subscribers.Trouble conditions that might impair the efficiencyof the system are detected and reported automatically to the centralstation,for immediate corrective action, by electrical devices sensitive to changes in thecondition of the system, installed at strategic points. If the water in a gravityor pressure tank falls below a prescribed level, if the air pressure dropsbelow a required minimum, if any control on the system is closed-accidentally,inadvertently or maliciously, if the water becomes too cold in winter, and if waterflows in the system-whether caused by a fire, a serious leak or work being doneon the system by employees of the subscriber-a signal is transmitted auto-matically to the central station," which immediately retransmits an alarm to thefiredepartment, notifies the subscriber, and also notifies the fire insuranceexchange.The aero automatic fire alarm service is a combined pneumatic and electricalsystem which may be used on property without any sprinkler protection, or, iiiconjunction with sprinklersIt is based on the principle that air expands whenheated.Lengths of hollow copper tubing, attached at each endto an air13The Respondent makesa watchman'sHandbook available to subscribers,for distribu-for watchmen,intended to assist them to make proper use of the A D T. equipment on thepremises they are employed to guard14Typical reasons for a failure to report,as revealed upon investigation,may be: aninvolvement in some other duty, forgetfulness, the fact that the plant is in operation,inability to determine the time exactly, orders to refrain fiom the transmittal of a signal,lack of familiarity with the location of the transmitter, the presence of an obstruction at thetransmitter,sleepingwhileon duty,absence from the plant, sickness or other disability,late reporting for work, inclement weather which prevented liccess to the transmitter, in-ability to enter the building,the presence of suspicious persons, or intoxicationThe rea-sons are listed in the order of their importance in a representative yearOn many occasions,however, watchmen may deny any failure to report, or refuse to give an excusei5 Investigations conducted in a representative year revealed the following reasons forthe receipt of supervisor y signals in connection with this service-in the order of,.theirimportanceClosed gage valves, high or low air in dry pipe systems, high or low air in pres;sure tanks,low water in gravity tanks, high or low water in pressure tanks, low temperaturesin gravity tanks, waterflowalarms andmanual arealarms. AMERICAN DISTRICT TELEGRAPHCOMPANY171ises of the subscriber.The tube contains air, normally at atmospheric tem-perature and pressure.When the temperature rises at an abnormally rapidrate the expansion of the air in the tube actuates the diaphragm; the action ofthe diaphragm in turn, closes an electrical circuit and transmits an alarm to thecentral stationSimultaneously, it sounds an alarm within the protected prop-erty and'registers the location of the fire on an.annunciator outside the building.Upon the receipt of a signal at the central station, again, the alarm is retrans-mitted to the fire department, and the subscriber and fire insurance exchangeare notified.The Respondent provides several types of protection against burglary andother unlawful entry.One type, known as a "burglar alarm," involves theinstallation of electrical contacts on doors, windows and other accessible open-ings, the installation of electrified screens, and the installation of foil, on thewindowsThese devices are connected by a circuit which is, in turn, con-nected to the central.station of the Respondent.They are "set" or placed incondition to transmit a signal when the subscriber's property is closed for thenight.Any entry which involves a break in the installation, thereafter, trans-mits an alarm automatically to the central station.The Respondent's guards,and-in some cases-the police, are immediately dispatched to investigate thealarm and protect the premises.A second type of protection is the "invisiblelight ray," which involves the installation of sending and photoelectric re-ceiving apparatus in strategic indoor and outdoor areasThe sending appa-ratus is used to project an infra-red beam across the protected area to thephotoelectric receiver; interruption of the beam by any vehicle or intruderautomatically transmits a signal to. the central station, which results in thedispatch of guards and policeA third type is the "telapproach," which in-volves the installation of an electronic device to surround a safe with a fieldof electrical waves.The presence of any person in this area creates an un-balance in the system which sounds an automatic' alarm in the central station,with consequences which have already been noted.The Respondent's sound detection system for bank vaults involves the instal-lation of a predetermined number of microphones or detectors on the ceiling ofthe vault.Any attempt to force an entrance to the vault is registered andresults in an alarm.The microphone system is supplemented, however, by theinstallation of contacts on vault doors and heat detectors which register anyattempt to burn through the door with an electric torch.Upon the receiptof any alarm during a predetermined period, guards from the central stationof the Respondent and police are dispatched to the premises. The hold-upsystem, already noted, involves the installation of hand buttons, foot rails orfoot buttons at strategic locations which may be operated to transmit signals tothe central station of the Respondent while following the instructions of thebandit without fear of danger because the call for help is sent without the ban-dit's knowledge.Assistance is immediately dispatched upon the receipt of anyhold-up signal at the central station.The Respondent's industrial process and heating system service provides auto-matic electric supervision of high and low steam pressure in boilers; electricaldevices automatically transmit a signal to the central station when the steam,pressure reaches a dangerously high or low point, and when attention is required.Other devices register any flame failure in automatic oil burners and shut offthe oil supply automatically in any case of failure; a signal is also transmittedto the central station and serves to announce the need for action to eliminate, 172DECISIONS OF NATIONAL LABORRELATIONS BOARDthe possibility of oil damage or explosions due to the inoperative status of theburner.Still other devices, calculated to supervise room temperature, humidity,current supply and the operative condition of automatic stokers, transmit signalsto the central station to denote abnormal conditions, and the subscriber is notifiedimmediately to take any required protective measures.The automatic fire control for ventilating and air-duct systems involves a setof electrical devices installed to detect and report the spread of fire and smokethrough the air ducts of air conditioning and ventilating systems.These devicesgive an alarm when fire breaks out within the system or anywhere on thepremises.tions to the engineer on the premises of the subscriber, to cut off electrical currentfor fans, to close dampers and fire doors automatically, and to report anyhazardous condition, which requires immediate corrective action, to the centralstation.-The services offered by the Respondent are intended to supplement the pro-tection usually given by the police and the fire department.While these depart-ments are equipped to protect residential and business property from the hazardsof fire and unlawful entry visible from the public streets and alleys, the equipmentof the Respondent is available for installation throughout the property. It pro-vides complete protection for the property on -which it is installed even thoughthe hazard which it is designed to detect may be invisible, as yet, on the high-way ; it makes detection possible, with respect to such hazards, before the policEor fire department could be alerted, and thus provides protection not afforded bythe public services.Its principal purpose, in short, is to provide a method for theimmediate detection of hazards to the property and the prompt transmission ofany alarm to the public authority involved.C. The relationship between the Respondent and itssubscribersThe obligations of the Respondent with respect to its subscribers are established,in every case, by contract, and the forms of agreement in regular use by thecompany, which have been-received in evidence, are substantially similar intenor, without regard to the type of service involved.The parties are identified,respectively, as the "Contractor" and the "Subscriber"; in its capacity as thecontractor, the Respondent agrees to install and maintain a specific set of equip-ment on the premises of the subscriber, subject to the understanding that theequipment thus installed remains the personal property of the Respondent.Bythe use of this equipment, the Respondent agrees to perform a described service,including the transmission of information about any signals received to thesubscriber or the proper public authority.In its turn, the subscriber agrees to pay a determined sum upon the executionof the agreement and further sums annually thereafter for a minimum periodof 5 years.To facilitate the performance of the Respondent's obligation, thesubscriber may be called upon to take certain action designed to minimize thehazard which is the subject of the agreement, or to provide the Respondent withcertain information relative to its organization and methods of operation"Theie In contracts which relate to the Respondent's patrol supervision for watchmen andguards, the subscriber is required to provide a schedule of the routine which its watchmenwill be required to observe in the transmission of signalsThe Respondent agrees to inves-tigate all failures of the watchmen to transmit a signal in accordance with the schedule-but the contract goes on to provide that "It is understood and agreed by and between theparties hereto that the subscriber'swatchman is neither an agent nor an employee of theContractor and that the Contractor is not liable for any act, or failure to act, on the part ofsuch watchman." AMERICAN DISTRICT TELEGRAPH COMPANY ,173Respondent, together with its agents or assigns, is authorized to install, andmaintain its equipment on the. premises of the subscriber, to inspect it, test it,repair it, and to alter it as required, at the cost of the subscriber. It is author-ized, also, to remove its equipment upon the termination of the agreement forany reason, without being subject to any obligation to repair or redecorate thepremises of the subscriber.The Respondent is authorized to increase or decrease its annual charge atany time after the expiration of 1 year, on 60 days' notice, subject to the sub-scriber's right to cancel the contract if it is unwilling to pay an increased charge.The agreements provide for mutual rights of cancellation if the property to be'protected is destroyed or damaged to such a degree as to make the continuationof service impracticable.They provide the Respondent, also-with a furtherright to cancel if its central station or connecting equipment is destroyed, sub-stantially damaged, or unavailableThe obligations of the Respondent with respect to maintenance are specifi-cally limited to the care of its own equipment.The parties, also agree that theRespondent is not an insurer, that the compensation received by it for the serviceto be rendered is based solely upon the value of the service, and that the liabilityof the Respondent, in the event of any failure to perform the service, resulting ina loss, is to be limited to a fixed sum payable as liquidated damages.All of the contracts received, except one, contain a clause which reads asfollows :The Contractor assumes no liability for delay in installation of the equip-ment, or for interruption of service due to strikes,riots, floods,fires, actsof God or any cause beyond the control of the contractor,and will not berequired to supply service to the Subscriber while interruption of servicedue to any such cause shall continue but will, in such event,give notice ofthe condition to the subscriber or his designated representative.Themailing of a registered letter shall conclusively establish that such advice hasbeen given by the Contractor.The single exception,noted, contains a statement that the contractor assumes noliability for delays in installation due to strikes or other causes.The agreements conclude with conventional provisions to the effect that theyare not assignable by the subscriber except upon the prior written consent ofthe Respondent,that theyare not binding unless approved in writing by anexecutive officer of the Respondent,and that they are not subject to any verbalunderstanding by way of modification.D. The operation of the central stationThe central station of the Respondent is located in downtown Detroit. Itcontains the equipment on which the electrical signals and alarms are received.When such an alarm or signal is received, it is brought to the attention of theoperators stationed in the room by a light, a bell, and in certain instances, 1 y aprinted code signal recorded on tape.The central station also contains a trans-mitter which, through the dispatch of a code number, notifies the fire departmentof a fire alarm.Operators at the fire department, not associated with the Re-spondent, receive this signal and relay it to the fire engine companies which re-spond to the alarm.The receipt of any alarm by the fire department, however,is verified at the central station by a telephone call to the fire departmentoperators.The station also maintains a direct telephone line to the police depart-ment dispatcher who puts any alarms on the air to the radio patrol. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen a fire alarm or some other automatic signal is received, an operator inthe central station calls the supervisor who checks the alarm to make certain ofits origin.When the nature of the signal indicates that a fire is involved, thealarm is' transmitted,to,the fire department and the receipt^of,it by the,departmentis verified.The subscriber is notified by telephone and a guard is dispatched toinvestigate the cause of the alarm, to reduce the loss and to protect the premises.If a watchman's signal is not received on schedule, an effort is made to telephonethe watchman or some other person on the premises of the subscriber ; if thetelephone is not answered, or if it is answered by some person other than thewatchman, a guard is dispatched to investigate the situation. In the case ofburglar alarms, the supervisor in the central station dispatches a guard to thepremises."In some of these cases, one guard is sent and the police departmentis notified.In the case of bank alarms, or alarms which originate in bad neigh-borhoods or places subjected to recent robbery, two guards are sent. In addi-tion, the owner or person in charge of the property is notified of the alarm.E. The employeesThe business of the Respondent is conducted in three departments-an Oper-ating Department,which receives and investigates alarm signals and -makesminor adjustments to the equipment during investigations;itPlant Department,separately situated,which installs,inspects and repairs equipment;and a Com-mercial Department,composed of salesmen and clerical workers not involvedin the instant case.On May 1, 1948,the Operating Department contained 37 employees,26 guard-operators and 11 female operators."These employees are assigned to one ofthree 8-hour shifts:the number on any shift is determined by the volume of theactivity anticipated in the period of time involvedThe department is under thegeneral supervision of Henry W Halstead,the operating manager.The oper-ators and guard-operators,however,work under the immediate direction ofservice supervisors who assign them to particular tasks in the central stationand send the guard-operators out on runs;the supervisors have the authorityto assign guard-operators to guard runs or to work as an operator in the centralstation, and vice versa.10Female operators, however,are not sent out on guardruns.The Plant Department,on May 1,1948,was staffed by 39 employees-16 in-stallers,12 inspectors,6 night repairmen and 5 day repairmen=0All are subjectto the general supervision of John Summers,the city foreman; 21 the installers,however,are under the immediate supervision of a construction foreman and a11When a subscriber closes his premises in the evening, he is required to "set" his alarm.This is done by handwhen the alarm is set, a signal, indicative of the fact,that gll,is.wellis received in the central station.The failure of the central station to ieceive such a signalwithin a fixed time after the regular closing time of the subscriber may also be an occasionfor investigationisThe department also includes several office and clerical employees,supervisors andresident guards, not involved in the instant case19The guard force also includes a captain and it lieutenant who have the authority toreprimand or discipline guard-operators and responsibly to direct their work.20One of these is a part time employeeHe, together with certain supervisory and clericalemployees, is not involved in the instant case21The latter, in addition to his responsibilities in connection with personnel,consultswith subscribers, upon occasion, in regard fo the installation or modification of protectivesystems ,' he may also be called upon to confer with electrical contractors to discuss thewiring set-up required to permit the installation of protective devices on specific property. ,AMERICANDISTRICT TELEGRAPHCOMPANY175subordinate supervisor,while the inspectors and repairmen are under thesupervision of 2 maintenance supervisors.The Plant DepartmentThe installers are-requiied to install any class of service to which they may beassigned.They are given a description of the protection to be installed and arefurnished with technical data as to the method of installation by the city fore-man or construction supervisor and are under the supervision of the latter duringinstallations.They work on the Respondent's equipment only, on the sub-scribers' premises, and instruct subscribers on the proper care and methods ofoperation appropriate-to the system installed by them.Upon occasion they mayto repair work, in cases of catastrophe or an emergency break-down.The inspectors, who are generally men of greater experience and skill,22-arerhvidecl in groups, according to the particular types of equipment required bythe Respondent's various services.They make electrical tests, visual tests,signal tests and minor repairs, inspect all wires and equipment, replace defec-tive devices upon assignments received from a maintenance supervisor, andsubmit reports to the plant superintendentTheir work also is done entirelyon the premises of-subscribers and on the Respondent's equipment only.Theymay, upon occasion, be'dispatclied to investigate signals* recemved'in the centralstation, when they happen to be in the vicinity of the premises involved.The night repairmen 2' report for work at the central station and receiveassignments from a dispatcher (a plant department supervisor) or service super-visor (an operating department supervisor), during the evening hours, to makepermanent repairs to 'equipment.Their work, also, is done entirely on equip-ment owned by the Respondent and installed on the premises of subscribers.Night repairmen may be directed by the central station, upon occasion, to makeinvestigations or guard runs if they happen to be in the vicinity of property fromwhich a signal has been received; it is indicated, however, that they are asked toinvestigate burglar alarms only rarely 2}Some of them are armed. They fre-quently accompany a guard-operator engaged in the investigation of an alarm ;in some cases they go out to make repairs after a guard-operator has reported thathe has searched the premises and cannot locate the trouble.The day repairmen are dispatched fioni the central station also, by a servicesupervisor or plant dispatcher, to make permanent repairs on equipment whichhas been reported in trouble by the subscriber, a night repairman, or a guard-operator.As in the case of other employees they work entirely on the premisesof the subscriber, and may sometimes investigate alarms or make guard runs.26The Operating DepartmentThe female operators, as noted, work exclusively at the central-station, wherethey are assigned to watch for alarms and to check the signals turned in bynight watchmen in the employ of subscribers. If their inspection of a trans-21 It was testified without dispute,however, that they are not required to possess skillequivalentto thatof a journeyman electrician23These employees were also designated in the record,at times, as plant electriciansand night-guard repairmen.24Employee Whitmore testified, in direct examination, that his usual instructions wereJo "look for trouble," and that he has never been instructed to search the premises forany intruder as part of his regular duty.He admitted,however, that he had captureda burglar on one occasion and that he had assisted in several other captures25Repairmen,generally,are men of greater experience and skill than installers ; theirwork is regarded as equivalent in complexity to that of inspectors. MDECISIONSOF NATIONAL LABORRELATIONS -BOARDmitter tape reveals that a watchman has failed to report on schedule, theymake out a report and an investigation is conducted to see why the watchmanis delinquent.If a fire alarm or burglar alarm is received they call it to theattention of a supervisor for investigation.As noted, these individuals spendtheir entire time in the central station and are not dispatched on guard runs.The guard-operators in the Respondent's employ are uniformed ; they arelicensed to carry revolvers in self-defense.Only one, however, is deputized.Although their principal duty is to investigate the cause of fire and burglaralarms on the premises of subscribers," the work involves, in addition, someperiods of` time in the central station, at which they-may be called upon toassist the operators in checking the operation of burglar alarm devices, filing,answering the telephone, taking reports from outlying stations, and assistingservice supervisors in the dispatch of other guard-operators or repairmen 2iOlder and more experienced employees, usually, are called upon to spend a greaterproportion of their time in the central station than would be required of newerand less experienced guard-operators.29In connection with investigations, or "guard runs" as they are designated inthe record, guard-operators, as noted, are dispatched from the central station incompany cars. These may be regular passenger coupes or line trucks, paintedred and marked "Emergency" which carry the name of the company 29 About60 percent of the Respondent's subscribers leave keys to their premises with it;when such keys are available, guard-operators carry them on runs.Upon thecompletion of any run, the guard-operators return to the central station.They may be called upon occasionally to take over the actual guardianship ofproperty, in the case of subscribers to the night watchman supervisory service,when the watchman is incapacitated or otherwise unable to complete his patrol.In addition, they may be called upon to guard the premises of a subscriber whenthe alarm system is, for any reason, inoperative and not amenable to emergencyrepair-as, for example, in the period after an actual fire.2e Guard-operators and operators in the central station are required to observe certainrules designed to protect the central station against a possible criminal attackIn thisconnection the Respondent has installed at its central station signal transmitters con-nected directly with police headquarters-and all employees in the central station arerequired to be familiar with these devices and to use them for the transmittal of analarm if the security of the central station is breachedThe Respondent, in addition, hasinstalled its own protective devices on the property occupied by its Plant Department ;signals which originate on the Plant Department premises may be the subject of inves-tigation in the same fashion as signals received from any subscriber.In this sense, andin this sense only, the employees of the Respondent may be said to guard the premisesof their own employer; the record contains no evidence as to the number of occasions,if any, on which signals from the Plant Department have been received in the centralstation.27Four men classified as guard-operators usually do nothing aside from their work asoperators; the others spend some of their time in the central station doing such work,but are sent to conduct investigations also.The amount of time spent by regular guard-operators in the central station, as compared to the amount of time they spend on inves-tigations, was a matter of vigorous dispute in the, instant case ; for reasons noted else-where in this report, however, the undersigned considers the evidence received in thisconnection immaterial, and will make no effort to resolve the conflict revealed by therecord.28The record indicates that new employees are considered available for "simple" guardruns alone after a week or 10 days on the jobAt the time of the hearing, accordingtoHalstead, eight guard-operators were still sufficiently inexperienced to be classed as"trainees" , in addition, the Respondent then employed six or seven guard-operators as"GI Trainees"in the Initial period of their employment.29Occasionally guard-operators may be called upon to use their own cars. The toolsthey use may be company tools in some instances,their own In others. AMERICAN DISTRICT TELEGRAPH COMPANY177employees participate involve a response to a signal received at the central station,an inspection of the premises to detect the presence of an intruder, a fire, or someother hazard, and the completion of minor or temporary repairs' to the equipmentwhenever the investigation reveals a need for such repair90 A detailed analysisof guard runs is available with respect to the burglar alarm service. Signalsreceived in connection with this service may be classified as follows :1.Early Openings.These occur when a subscriber opens his premises be-fore the regular opening hour of which the Respondent has been notified.In most cases, it would appear, the subscriber notifies the Respondent of anintention to open the premises early and no investigation is required. Guardsare dispatched, however, when the records of the Respondent show that thesubscriber did not call, or, if he did call, failed to satisfy the central stationthat he was the subscriber.2.Irregular Openings.These are similar to early openings; the classi-fication is used, however, to refer to cases in which the premises are openedbetween the regular closing time and the regular opening time of which theRespondent has been advised.3.Late Closings.These investigations are made necessary by the failureof the subscriber to close his premises properly and thus to put the alarmin operation.The protective devices of the Respondent are so adjusted thatthe closing of the alarm results in a signal at the central station, and if thatsignal is not received within 30 minutes after a stated closing time, rep-resentatives of the Respondent call to determine the reason. If the tele-phone investigation fails, a guard is dispatched.4 Trouble Closings.These cases, also, represent a failure on the part ofthe subscriber to put his burglar alarm system in operation. They are dif-ferentiated from "late closings" by the fact that the failure to close thealarm is not, apparently, willful.They may be due to a negligent fault onthe part of the subscriber, such as the failure to close a transom, a windowor a door, or the failure to set a trap. The failure to close an alarm may alsobe due to equipment fault or damage. In cases of the latter type, an in-vestigation may require the services of a guard-operator and night repair-man as well.5.Attack Alarms.This classification refers to instances in which investi-gation reveals actual unauthorized entry-by burglars, firemen and patrol-men, or others trying unlocked doors.6.False Alarms.These cases involve the receipt of signals, otherwiseunclassified, as to which investigation fails to reveal any unauthorizedentry.Some are chargeable to the failure of the subscriber to use thesystem properly, others are chargeable to a fault in the equipment, and stillothers to trouble at the central station or outside equipment-such as theTelephone Company cables.Most of the alarms in this category, however,refer to cases in which the cause of the alarm is not determined.7.Police Call Alarms.This classification refers to signals received inconnection with the Respondent's hold-up protection system. In all suchcases a guard is dispatched and the municipal police are notified.80 In connection with the watchman's supervisory service, guard runs are initiated bythe absence of a signal instead of an alarm. Investigation is usually limited to a determina-tion of the reasons for the failure of the watchman to report. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARD8.Miscellaneous Runs'This classification refers to service tests;investi-gations made at the request of the subscriber and courtesy cases.In the case of "early openings," -irregular openings," and "late closings" guard-operators are sent to investigate only if the subscriber has failed to inform the'central station by telephone,in advance,of his intention to open the premises or-keep them open- at some time not within the period throughout which they re-'main open under normal circumstances 31 In all such cases, the investigation islimited, primarily, to a determination by the guard-operator that the individualresponsible for the opening of the premises or'the failure to close them is thesubscriber or a person authorized by the subscriber to open the premises or keep-them open.Every other type of burglar alarm, with the exception of miscel-laneous runs-which may be classified, ultimately, as a trouble closing, attackalarm, false alarm, or police call alarm-involves an inspection of the premisesat the outset, to determine whether an entrance has been made or attempted, orwhether an intruder is present 32 In every investigation, where no intruder isdiscovered, and except for cases where the cause of alarm was known or becameapparent on entry, the guard-operator is called upon "to examine all protectionunits carefully" and to determine the cause of the alarm. This may involvea detailed inspection of the equipment, or a test to determine whether the alarnxwas caused by a fault on the part of the subscriber or by a mechanical failure.When such an investigation reveals a mechanical failure, the guard-operator iscalled upon to make any simple adjustment or emergency repair that mad berequired to restore the serviceGuard-operators are instructed to make suchcomplete the repair, or to make a temporary repair and write a work order forthe services of a night or day repairman."Although the record gives no clear indication of the extent to which guard runs,may reveal the need for minor or emergency repairs by company guar d-operators,the actual amount of time involved in such iepail woik on particular runs appearsto be-on most occasions-a minor proportion of the total tune involved in theguard-operators investigationAll of the employees described in this report, with the exception of the femaleoperators at the central station, have access to the premises of subscribers inconnection with their work.All of them, with the exception of the female oper-ators, are bonded ; when employed, they are fingerprinted by the Police Depart-ment of the city, and if that department designates a new employee as unsuitable,11 In the case of "late closings" also. guard-operators are dispatched if a telephone callby someone at the central station after the regular closing time of the subscriber fails toreveal a satisfactoi} reason for the subscriber's failure to close the premises31Employee Gruenfeldt,itwitness for the General Counsel,testified that he has never beeninstructed to search the premises for an intnirler when dispatched on a "troubleclosing"investigation,he stated that his experience in this type of case has revealed that the failureof the subscriber to close the system is usually due to fault or damage in the equipmentHis testunony with respect to the absence of instructions in regard to such a search wascorroborated by that of othersIn cross-examination, however, he admitted that guard-operators "frequently'arrive at the, piemises after the departure of the subscriber who hasbeen unable to close his system;that it is"possible"for an intruder to enter the pienuseswhile they are unprotected after the departure of the subscriber , and that "ADT" men onthe premises of a subsciibcr must be constantly "on the alert" to detect the presence ofintruders or the possibility of fire33Upon occasion,night iepan men may be dispatched,on "trouble closing"runs in par-ticular,to make the adjustment or repairs required AMERICAN DISTRICT TELEGRAPH COMPANY179,the employee is not hired."All persons hired are required to pass a medicalexamination.Whilethe installers,inspectors,and day repairmen performtheir work, under normal circumstances,in the day-time hours,guard-operatorsand night repairmen maybe called upon to enter the premises of a subscriberin the evening hours after the premises have been closed.On such occasions, ofcourse, they have access to the property on the premises and to the records ofthe subscriber.--The'employees of the Respondent.operate;under general instructions_applicable,to every subscriber;they receive no special instructions with respect to their workat any particular plant or other property.Guard-operators are instructed to request identification from all persons found;on the premises of a subscriber.If the guard-operator is uncertain as to theidentification of any person,or if grounds exist for the suspicion of any irregu,he is instructed to report at once to his supervisor.If burglars or unmauthorized persons are found on the premises,guard-operators are instructedto detain them until they are identified adequately or taken into custody by thepolice.They are not authorized,however, to make arrests,file charges,or forciblyto detain any persons found on the premises.This is regarded as the responsi-bility of the police or the subscriber.Armed employees of the Respondent areinstructed to use their revolvers,as noted, in self-defense only.In fire alarm investigations,guard-operatorsare required to ascertain the sec-tion of the property in which the alarm originated,to check the existence of anyfire or dangerous heat condition,to direct the firemen to that fire area,if theyhave not been directed to it already,and to assist the subscriber in any reasonableway, at his request and direction,usually by preventingthe entryof persons whohave no business on the premises.If the alarm is false, an effort is made todetermine the cause and to restore the service,if possibleInvestigations whichinvolve the Respondent's sprinkler supervision and waterfiow service also beginwith a check to determine the section of the systemwhichcaused the alarm, andan effort to determine whether it was actually caused by some abnormal condi-tion or by another circumstanceWhen the reason for the signal is discovered,the guard-operator is instructed to notify the subscriber or his representative;if there is no one on the premises,lie is instructed to notify the Respondent'sservice supervisor.Guard-operators are told thattheyare not to correct thecondition,merely to report it and to reset the Respondent's transmitter,if theycanGuard-operators,also, are required to initiate reports with respect to anyevidence of carelessness or misconduct on thepartof the subscriber's employeeswhicli theymay discover in thecourseof an investigationThe reports requiredin this connection may relate to some infraction of rules on the part of thesubscriber's employees, or to a condition on the premises for which such em-ployees may have been responsible and which may involve a hazard to theproperty.Specifically,in the course of investigations related to the patrol su-pervision of watchmen, as noted,guard-operators may be required to report,such derelictions as intoxication,sleeping on the job,late reporting for duty,and absence from the premises.The information submitted by guard-operatorsin this connection is transmittedby theRespondent to the subscriber.Delin-e"The Respondent also investigates the previous employment record of every applicantUpon occasion, he may be asked to state the extent of his previous training or experience inelectrical work. J80DECISIONSOF NATIONALLABOR RELATIONS BOARDquency on the part of employees other than watchmen, when revealed in thecourse of an investigation, is also reported by the Respondent to subscribers.Such reports may involve a notification to,the subscriber that its employees havefailed to put the protection system of the Respondent in condition to operatewhen closing the premises, that they have left a hazardous condition unattended,or that employees of the subscriber have failed to notify the central station whenequipment monitored by a protective device was to be tested or otherwise used.In cases of this type the Respondent usually requests that the employees respon-sible be instructed to take any necessary precaution called for by the circum-stances ; the subscriber is advised that such action is necessary in order to preventunnecessary investigations and false alarms.It should be noted however, in this connection, that the employees of theRespondent are authorized only to report infractions and not to reprimandemployees of the subscriber or give them orders. Guard-operators, for example,are instructed to inform the employees of the subscriber, in a friendly way, asto the existence of fire hazards or any other conditions. which should be reported,;they are not authorized, however, to require action to correct the condition.36 Inpatrol supervision which may reveal derelictions on the part of a watchman, theresponsibility of the investigator is limited to a determination of the reason forthe watchman's failure to report. If a watchman is incapacitated the guard-operator may be required to replace him; the record, however, establishes clearlythat he is without authority to reprimand the watchman for any derelictionin which the latter may be involved.F. The relationship between the employees and the unionThe International constitution of the ElectricalWorkers provide for theadmission to membership of employees within its jurisdiction upon their appli-cation ; 36 it provides,in addition,that the union'sacceptance of any suchapplication and its admission of a member"constitutes a contract" bindingupon the member,his local and the Electrical Workers, to be considered effective,as well, between the new member and the other members of the union.Appli-cants for membership are required by the constitution to repeat and sign anobligation,which provides,inter alia,foran agreement on the part of theapplicant"to conform to and abide by" the constitutionand laws ofthe Elec-tricalWorkers and the locals of that organization.The obligation also requires,of every applicant,the statement that :Iwill faithfully further, by every means within my power, the purposesfor which the I.B. E. W. is instituted. I will bear true allegiance to theI.B. E. W.and will never sacrifice its interests in any manner.The constitution of the Union contains a number of provisions, also, withrespect to offenses and misconduct for which members may be subjected todiscipline by the organization.These offenses,insofar as any description ofthem may be material here, include : the violation of any constitutional provision,and any violation of the bylaws,working agreements,or trade and working rulesof a local ; any failure to file a charge,or to notify the officers of a local, uponthe acquisition of knowledge as to the violation of any constitutional provision85The Respondent'sManual for Guards contains the statement that "The function ofA D T and yourself is to detect and report abnormal conditions . .not to correct them "ae In the case of applicants indebted to another local or suspended by another local, theconsent of the International secretary must he first obtained, and the local to which theapplicant previously belonged must be consulted. AMERICAN DISTRICT TELEGRAPHCOMPANY181or of the bylaws or rules of the local by another member ; the publication or circu-lation among the membership of false reports or misrepresentation;the com-munication,to a public official or others, of untrue statements or misrepresenta-tion with respect to a local,its officers or representatives, or with respect toofficials of the Electrical Workers ; any attempt to create dissatisfaction or dis-sension among the members or among local unions within the organization; anywork in the interest of 'an organization or cause which is detrimental to theunion or opposed by it; any slander or other wrong involving a union member,by any willfulact ; any communicationwithrespect to the business of a localto persons not entitled to such knowledge;and any attendance or participationat gatherings outside of the organization,at which the affairs of a local arediscussed.Other offenses listed in the constitution, of particular interest here, include :...failure to install or do electrical work in a safe, workmanlikemanner, or leaving work in a condition that may endanger the lives orproperty of others,or proving unable or unfit mentally,to learn properlythe electrical trade....causing a stoppage of work because of any alleged grievance ordispute without having consent of the L. U. or its proper officers....working for any individual or company declared in difficulty witha L. U. or the I. B. E. W.,in accordance with this Constitution.Members convicted of any offense may be fined,suspended,expelled or removedfrom their place of employment.A local of the Electrical Workers is authorized under the constitution,to makeits own bylaws and working rules, if not in "conflict"with the organic law ofthe international.The constitution of the international organization, and therules contained therein, are considered as a part of all the local bylaws,and areconsidered"absolutely binding" on each and every local union member. Agree-ments between any local and an employer must recognize that the local is a partof the Electrical Workers organization and that a violation or annulment of theagreement will serve to annul any other agreements executed by the employerand another local of the organization.The locals are instructed,as we haveseen, not to allow their members to work for any employer involved in a "diffi-culty" with another local of the Electrical Workers, if the International presi-dent has recognized the difficulty.Concurrently, however, the locals, are for-bidden to cause or allow a stoppage of work in any controversy of a general naturewithout the consent of the International president.The authority to interpret, apply and enforce the provisions of the constitutionto which reference has been made rests with the International Executive Councilof the Electrical Workers, which is given the power to try any localunion ormember charged with an injury to the interests of the organization by an actionviolative of its laws or the obligation required of the members.The bylaws of the local involved in the present case,however, confirm theparallel authority of its own executive board to try any member accused of aviolation of the Electrical Workers' constitution, the local bylaws, the workingrules of the organization,or of any agreement to which the local is a party, andto fix the penalty for any violation found. In addition,its business manager isauthorized to remove any member from a shop or job(when not in violation ofany agreement) for a failure to comply with the laws and working rules of thelocal,orwhen he decides the best interest of the local requires the removal.The record establishes that some members of the local,which employees of theRespondent have chosen as their representative,are employed,by A. D.T. sub-853396-50-vol. 84-13 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDscribers.Other members of the union, in the employ of electrical contractors,have performed a substantial amount of electrical work, within the last 2 years,incidental of the installation of the Respondent's service.The electrical con-tractors involved in such work are parties to an agreement with the local involvedin the present case, by virtue of their membership in the Detroit Electrical Con-tractors' Association, Inc -the Detroit chapter of the National Electrical Con-tractors' AssociationBy the terms of that agreement,inter alga,the localreserves the right to discipline its members for any violation of its laws, rulesand agreements.The agreement also contains clauses which provide that:...this agreement does not deny the right of the Union or its repre-sentatives, to render assistance to other labor organizations by removal of itsmembers from jobs when necessary, and when the Union or its proper repre-sentatives decide to do so, but no such removal shall take place until noticeis first given to the Employer involved, or to such Employers' duly authorizedrepresentativesThere shall be no sympathetic strike due to jurisdictionaldisputes without the approval of the International Office of the Union....Local Union No B-58, is a part of the International Brotherhoodof ElectricalWorkers and any violation or annulment of working rules oragreement of any other local union of the I B. E W.; or the sub-letting,assigning,or the transfer of any work in connection with electrical workto any person, firm or corporation not fair to the I. B. E. W.; or the employ-ment of other than I. B E W members on any electrical work in the juris-diction of this or any other such Local Union by the Employer, will besufficientcause for cancellation of this agreement, after the facts have beendetermined by the International Office of the Union.The record contains no evidence, however. as to the application or enforcementof these provisions in the Detroit metropolitan area.ConclusionsA. The issueThe statutory obligation of any employer to bargain with a labor organizationis dependent upon the right of the labor organization involved to claim repre-sentative status, on behalf of the employees in an appropriate unit, at the timeof its request that negotiations begin.This fundamental concept-the validityof which has not been impaired by any recent change in the law-is not now indispute.The General Counsel, in reliance upon it, argues at the outset that theobvious refusal of the Respondent to recognize the Electrical Workers, in spiteof the certification issued by the Board, involved an unfair labor practice on thepart of the company under Section 8 (5) of the original Act, wthout regard toany conclusions which might be reached as to the obligations of the Respondentunder the statute as amended. And upon the record, it does seem clear-inspite of the Respondent's formal denial-that the union represented a majorityof the Respondent's employees, in a unit appropriate under the statute as itstood before the amendments noted, that the certification of the union by theBoard was valid, and that the Respondent-in the face of that certification-refused to bargain with the union, in the period before the effective date of theamendments to the Act 34 The facts are not disputed. They establish a refusal"The Respondent's assertion that the certification ought not to be given effect and thatit has no obligation with respect to the union under the Act, on the ground that it is notengaged in commerce or business which affects commerce,has been the subject of discussionelsewhere in this report. AMERICAN DISTRICT TELEGRAPH COMPANY183to bargain on the part of the Respondent which fell within the proscription ofthe original Act ; the undersigned so finds.This conclusion, however, is not dispositive of the case .3'For the Respondentgoes on to contend that the Act, as amended, eliminates any prior right theElectricalWorkers may have had to represent employees of the type involvedin the present case, and-in the alternative-that it circumscribes the power ofthe Boald to declare any unit appropriate for the purposes of a collective bar-gain, in such a fashion as to render inappropriate the unit for which the ElectricalWorkers have been certifiedBoth of these contentions are denied by the GeneralCounsel. If either of them is accepted, it is patent that the remedial purpose of theAct would not be served by an order based upon the Respondent's antecedentrefusal to bargain30Upon this posture of the case, it is essential then to con-sider the effect, if any, of the recent amendments to the Act upon the Respond-ent's obligation to bargain.Section 9 (b) of the Act, which defines the authority of the Board to fix theunit appropriate for the purposes of a collective bargain, provides, insofar asit is material, that:The Board shall decide in each case whether, in order to assure to em-ployees the fullest freedom in exercising the rights guaranteed by thisAct, the unit appropriate for the purposes of collective bargaining shall bethe employer unit, craft unit, plant unit, or subdivision thereof:Provided,That the Board shall not . . . (3) decide that any unit is appropriate forsuch purposes if it includes, together with other employees, any individualemployed as a guard to enforce against employees and other persons rulesto protect property of the employer or to protect the safety of persons onthe employer's premises; but no labor organization shall be certified as therepresentative of employees in a bargaining unit of guards if such organiza-tion admits to membership, or is affiliated directly or indirectly with anorganization which admits to membership, employees other than guards.And the General Counsel makes the contention that the obligations of the Re-spondent with respect to the union have not been affected by this provision ofthe amended statute It is argued, in substance, that the employees who workin the unit for which the. Electrical Workers have been certified are not "guards"within the meaning of the Act, that the union is still entitled to act as theirexclusive representative, and that the unit covered by the certification is stillappropriate for the purpose of a collective bargain.40The Respondent asserts,with equal vigor, that its employees, in the certified unit, are "guards" in the-mThe General Counsel's representative did not suggest a remedial order on thebasis ofconsiderations appropriate only to the conduct of the Respondent from the date of its origi-nal refusalto recognize the union to the effective date of the statuteas amended.39Matter of City National Bank and Trust Company of Chicago, et at., 76 N.L. R B 213;Matter of Westinghouse Electric Corporation, 75N. L. R B 1.*o In the oral argument at the close of the case, before the undersigned, a question wasraised as to whether Section 103 of the statute, as amended, ought to be construed as effec-tive to preserve the obligation of the Respondent to bargain with the Electrical Workers,as the representative of the employees in the certified unit, regardless of any conclusionwhich might be reached with respect to their status as guards, on the theory that a unit de-termination and certification, 'made within a year before the effective date of the statuteas amended, which has never been honored by an employer, should be considered valid, forall purposes, until the expiration of 1 year after the employerhas honoredIt.The onlyBoard case of interest in this connection would indicate a negative answer to be proper.Matter of City National Bank and Trust Company, 76 NL R B 213 In the light of thedecision recommended herein, however, the undersmgped finds it unnecessary to determinethis question. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatutory sense, and that the Electrical Workers cannot be permitted to repre-,sent them, since it admits to membership employees other than guards, and sinceIf is affiliated, directly and indirectly, with labor organizations which admit tomembership employees other than guards." In the alternative, it is arguedthat some of its employees, at least, are "guards" within the meaning of the Act,and that these may not be included in a single unit with other employees for thepurposes of a collective bargain, if it is determined that such other employeesare not "guards" within the meaning of the statute as amended. These con-tentions pose the issue presented for determination.B. The analysisTwo arguments are presented, in this case, on behalf of the General Counsel.Basically, it is contended that the employees cannot be considered guards withinthe meaning of the Act, because of the fact that they are not employed to guardthe premises of their own employer.Alternatively, it is argued that they arenot guards within the meaning of the Act-even if some of their duties are held tofallwithin the description of guard work-because of the fact that more thanhalf of their time on the job is spent in tasks which cannot be described as withinthe reach of the statutory definition.The first proposition, if established, wouldclearly be determinative.The issues were litigated, however, in a frame ofreference dictated by the second contention. It is to that contention, therefore,that our attention must initially turn.The percentage test of guard statusThe General Counsel argued, in connection with this aspect of the matter,that the instant case should be decided on the basis of the principles enunciatedand first explained in theRadio Corporationcase," and reaffirmed in severalother decisions of the Board 43 In that case it was held that "employees whodevote much less than half of their working time to duties as watchmen and therest of their working time to maintenance duties" are not "employed" as "guards"within the meaning of Section 9 (b) (3) of the statute as amended; it wasdecided that such employees ought to be permitted to act in concert with otheremployees in a production and maintenance unit found appropriate for thepurposes of a representation election.The Board's decision was based uponthe conclusion that an individual ought to be considered "employed as a guard"only if his duties as a guard were found to constitute a dominant aspect, and notmerely an incidental feature, of his total work pattern.The General Counsel,conceding for the sake of argument, as noted, that employees of the Respondentmay perform "guard" work at times, contends that such work is merely an inci-dental feature of their employment.The Respondent has attacked the application of this principle by adoptingthe rationale of the dissent in the cited case ; it is argued that the congressionaldesire to eliminate any possible conflicts in the loyalty of individuals employedas guards, throughout the period in which they perform guard work, ought notto be ignored because of the fact that other duties assigned to them may involvean assignment where no conflicts of loyalty can exist. In particular, however-41Cf.Matter of Schenley Distilleries,Inc.,77 N.L. R. B. 468.42Matter of Radio Corporation of America,76 N. L. It. B. 826.Cf.Matter of MorowebbCotton Mills Company,75 N. L. It. B. 987;Matter of Carolina Metal Products, Inc., 76N. L. R. B. 644.43Matter of Steelweld Equipment Company,Inc.,76 N. L. R. B. 831. AMERICAN DISTRICT TELEGRAPH COMPANY185and with specific application to the present case-counsel argues that all of theemployees involved constitute an "integrated group," none of whom may bedisassociated from guard work ; it is argued that the Respondent's business in-volves a protection service, and that each of the employees in the certified unitcontributes to the basic objectives of that service, the protection of life andproperty.It is argued, also, that the proper test to be employed in connectionwith the application of the statute ought to be the existence of "any substantialconflict" of interest, between employees charged with responsibility for the pro-tection of property and the safety of persons on the premises of an employer andother employees.Counsel makes the contention that employees of the Respond-ent perform a protective function of the highest importance whenever they per-form "guard" work, that any possible conflict of loyalty which might exist inthat connection would be fraught with serious consequences, and that the em-ployees, therefore, should be regarded as guards, ineligible for representationby a labor organization which might also represent the employees of a subscriber,regardless of any characterization which might be applied to the assignmentsof such employees which do not involve "guard" work directly.While there is much of merit in the Respondent's contention, the undersignedfinds no basis for it insofar as it applies to the plant department employees.Theundersigned is of the opinion that they cannot be considered guards upon anyview of the facts.Although it may be true, as the record shows, that inspectorsand repairmen may be called upon to make guard runs, it is obvious that theyare not "employed" for that purpose, essentially, and that such assignmentsrepresent merely an "incidental feature" of their employment"Upon the as-sumption that central station operators and guard-operators function predomi-nantly as "guards" within the meaning of the Act, the Respondent seeks to equatethe employees of its plant department with them by describing the functions ofall as part of an integrated service.The contention goes too far; every em-ployee, in our modern industrial society, is engaged in functions which achievesignificance only by virtue of their integration with some other service or pro-ductive operation.The undersigned finds it difficult to conceive of installers,inspectors, and repairmen as employees subject to possible conflicts of loyaltyin the sense that aroused congressional concern. It is not the mere fact thatconflicts of loyalty are possible which makes a man a "guard"; it is the fact thathis loyalties, when put to the test by possible divergehcies between the interestsof his fellow employees and the interests of his employer, might develop internalconflictwhich would jeopardize the "public interest" in such a direct and im-mediate fashion as to warrant preventive, anticipatory measures.Any union-ized worker risks a possible conflict of loyalty, to a degree, if his work requireshim to process "struck" work or to cross a picket line, and particularly if thedispute which thus affects his employment involves fellow unionists.Congress,however, did not consider it necessary to deal with all such problems on apreventive, anticipatory basis.It handled the problem of "divided loyalty" inthe case of supervisors, guards, and time-study employees by the use of differentrules as to the terms on which they might invoke the benefits of the Act. Ithandled the problem in the case of rank and file employees by its interdictionof the secondary boycott.The Act is not intended to meet every problem in thefield of industrial relations, or to meet the problems with which it deals by a"Matter of American Protection Company,Case No. 9-R-2304, decided May26, 1948(unreported) ;Matter of American District Telegraph Company of San Francisco,78N L. It. B. 150. 186DECISIONS OF NATIONALLABOR RELATIONS BOARDsingle rule, and the undersigned finds no violence done to congressional intentby the finding that Congress was concerned with "divided loyalty," but thatit did not define a "guard" in such a way as to deal with "divided loyalty" inthe type of employee with which we are now concerned.With respect to employees of the operating department, however, and againupon the assumption, for the purposes of argument, that they do some "guard"work in the course of their employment-the undersigned concurs in the con-tention of counsel that the "percentage" test of the Board has no applicationhere.The General Counsel introduced considerable testimony to show that centralstation operators were engaged in routine clerical work and performed noactual investigations ; that certain guard-operators spent a significant or pre-ponderant portion of their working time in the central station, at tasks sub-stantially similar to those assigned regular operators, devoting only a minorpercentage of their time to actual investigations ; and that other guard-operators,whose time at work was devoted substantially to the conduct of investigations,spent a preponderant portion of the time involved in that activity traveling to thepoint at which a signal originated, searching for the mechanical or electrical faultor damage which ,had caused the signal, making minor or emergency repairsas required, and returning to the central station.4$ It was argued, on behalf ofthe General Counsel, that activities of the type described did not involve "guard"work-whatever might be said of the other work done by guard-operators-and that the rationale of theRadio Corpoiation case was, therefore, applicablein the instant matter.The witnesses offered by the General Counsel, however, made no referencein specific terms to the time required to check the presence of unauthorized per-sons on the premises of a subscriber ,'° and did not purport to analyze or evaluatethe time involved in searches for intruders on the property of subscribers, in thecase of guard runs which were not initiated for a known cause, or as to whichthe cause did not become apparent on entry." They made no reference to theactivity of central station operators and guard-operators in checking the reasonsfor the failure of watchmen to report on schedule at their posts on the property41The amount of time spent on the property of subscribers, by regular guard-operators,searching for the source of a signal and making minor or emergency iepaiis, and therelationship of that time to the entire period of time they spent on the premises, was thesubject of a vigorous conflict in the evidence. for the reasons now to -be noted, however,the undersigned considers the evidence in this connection immaterial, and will make noeffort to resolve the conflicts apparent in the record.46Employees of the Respondent investigated 2,575 early openings, 39,692 irregularopenings, and 28,656 late closings in 1947Most of these were investigated by telephone ;with respect to 5,765 of them, however, guards were sent to make the investigationIn5,345 cases one guard was sent, in 112 cases two guards were sent, and in 308 cases thepolice were notified of the signal.Each of these cases involved a check to determine theidentity of the persons found on the premises, and their right to be there.47 In 1947, the Respondent received 368 burglar alarms which proved, upon investigation,to be indicative of an actual threat to the property of subscribers.These are classifiedin its record as "Police Calls" and "Attack Alarms " In addition, employees of the Respond-ent investigated 12,273 signals classified as "Trouble Closings" and 10,756 signals in thecategory of "False Alarms."The vast majority of these signals were ultimately found tobe due to some delinquency on the part of the subsciiber, or to a fault or damage in theRespondent's equipmentIt is clear, however, in these cases, that the cause of alarmwas not known when the investigation was initiated, and that each investigation involveda search for intruders before the investigator turned his attention to a search for the sourceof the signal. AMERICAN DISTRICT TELEGRAPH COMPANY187of subscribers 48And they made no reference to the responsibility of guard-operators with respect to the investigation of fire and waterflow alarms.49Whatever the situation may be as to the division of the work in the Respond-ent's operating department, it is patent that each and every function of theemployees formed an effective part of the protection offered by the Respondentwith respect to the property of subscribers and the safety of persons on thatproperty; they are directly related to the operation of the Respondent's pro-tective service.The undersigned finds himself unable to accept the contentionthat operators or guard-operators are engaged, at any time, in work so divorcedfrom this principal objective as to be essentially different in its nature.Whileitmay be true that a vast majority of guard runs do not result in the apprehen-sion of an intruder, or in the detection of an actual hazard to life or property,it is also true that such guard runs may require the investigators of the Respond-ent to check the authority of persons found upon the premises of the subscribersand that they may, in addition, call for action necessary to reestablish thereadiness of the service to detect an actual hazard, should it arise.Thesefunctions, clearly, cannot be disassociated from the actual detection and reportingof hazards which the Respondent's service is established to check.It is in this respect that the instant case is significantly different from theRcittio Corporationcase and the other, related, decisions of the Board to whichreference has been made ; in each of the cases cited the responsibility of theemployees involved, in the period during which they were not engaged in"guard" work, had no direct relationship to that work. That, as noted, is notthe case here.Upon the entire record, therefore, the undersigned places noreliance upon the "percentage" test, in determining whether employees of theRespondent-and in particular those employed in the operating department-are "guards" within the meaning of the statute as amendedThe contentionsof the General Counsel in this connection, except as noted, are rejected.Employment to guard the premises of another employer as determinative ofguard statusThe undersigned now turns to the basic contention of the parties with respectto the application of Section 9 (b) (3) to the employees; and upon the entire"The records of the Respondent reveal that in 1947 its employees investigated 10,986delinquencies on the part of watchmenIn 2,310 cases the Respondent received a telephonecall from the subscriber or the watchman , in 7,758 cases operators or guard-operatorsin the central station telephoned the subscriber , and in 918 cases a guard-operator wasdispatched to make the investigation.The record, in toto, ieveals 360 cases in which theability of the watchman to watch had been impaiied, 4,167 cases in which the delinquencyor disability of the watchman had affected his ability or duty to report, 2,007 cases inwhich the watchman s involvement in other duty had affected his ability or duty to report,and 4,450-miscellaneous casesIt seems clear that most of the cases involved a situationinwhich the investigation of the Respondent revealed an impairment of the watchman'sservice to his employer and made possible corrective action designed to restoie the effective-nessof the watchman's service49 In 1947, the guard-operators of the Respondent investigated 84 manual fire alarms,of which only 5 were established as false alarms after investigation ; automatic fire alarmswere investigated on 281 occasionsSprinkler system supervisory signals led to 6,615investigations, of which 196 revealed an actual fire or leakage in the system ; all but2,451 of the other investigations, however, revealed conditions which required correction,before the efficient operation of the system could be assured in the case of an actual fire.It seems clear that the woi k performed by employees of, the Respondent in this connectioninvolved the enforcement of rules to protect property, or the safety of persons on theprotected propertyCfMatter of Douglas Aircraft Company,79,N. L R B 752, whichdescribes the duties of firemen in an industrial plant. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord he is constrained to reject the contention of the Respondent's counselthat its employees in the certified unit are "guards"within the literal meaningof that term as defined in the Act.The contentions of the General Counsel,to the contrary effect, find persuasive support in the Board'sdecisionwithrespect totheMatterof Brink's, Incorporated ; 60and the undersigned finds therationale of that decision determinative here.1.The Rationale of the Brink'sDecision,The legislative history of the Act, insofar as it relates to the provision withwhich we are now concerned,is replete with references to congressional con-cern about the representation of "plant"guards, as that term is usually under-stoodo1SenatorTaft, a principalauthor and supporterof thelegislation, de-scribed the congressional conferees,who draftedthe language with which we areconcerned,as "impressed"\w:th the "reasoning"of the Court of Appeals forthe Sixth Circuit intheJoncsand Laughlincase, which they compared with thelanguage of the SupremeCourt in thatcase, and the relatedAtkinscase, onappeal.52Each of these cases involved only"plant"guards-and the legislativehistory, in this connection,establishes clearly that the congressional confereeswere impelled to impose the present restriction with respect to the organizationand representation of guards by virtue of their concern about the impact of theSupreme Court decisions upon the activity of interested organizations in thatfield.In particular,it is patent that the Congress was concerned with thepossibility that, if "plant"guards were permitted to bargain collectively, inunitswhich included production workers in the employ of their own em-ployer, loyalty to fellow'union members might conflict with the obligationof the guard to report any dereliction of duty or the violation of a rule onthe part of a fellow employee,to their common employer.The preoccupation of Congress with the problem of "divided loyalty" as itinvolved"plant" guards is manifest in the language employed to describe aguard.Although such employees are described as employed to enforce rulesagainst employees and other persons, the rules to which reference is made arerules intended to protect the property of the employer,or to protect the safetyof persons on the employer's premises.The undersigned construes the languageused, as the Board did in theBrink'scase, to indicate that Congress conceivedof guards as persons employed to enforce rules against employees and otherpersons with access to the premisesor propertyof their own employer 63 The50 77 N L R. B 1182si The work of a plant guard, in the conventionalsense,is usually understood to involvethe patrol of a fixed post on the property of an employer, although it may involve a periodicrotation of posts among the members of the guard staff at the plant where the particularposts are located.62N. L R. B v Jones and Laughlin Steel Corp.,154 F. (2d) 932 (C A 6), 331 U. S 416;N. L. R B. v. Atkins andCo , 155 P. (2d) 567 (C. A 7), 331 U. S 398N The House Bill, H. R 3020, as reported and adopted by that legislative chamber,supports the inference that Congress was only concerned with the status of guards in thislimited sense.It defined- them as supervisors, and excluded them from the benefits of thestatute, in the following language :The term "supervisor" means anyindividual-whois employed in . . . police . . .matters . . . or who is employed to act in other respectsfor the employerin dealingwithother individuals employed by the employer,or who isemployedto secure andfurnish tothe employerinformation to be usedby the employerin connection withany of the foregoing. (EmphasissuppliedThe language of the bill is cast in terms which indicate clearly that its draftsmen wereconcerned with the problems which might develop among the "employees"of a commonemployer. 0AMERICAN DISTRICT TELEGRAPH COMPANY189legislative history contains no reference to persons employed to guard the prop-erty of the customers of their employer 642.The applicability of the Brink's decisionCounsel for the Respondent, in a well-articulated argument, seeks to dis-tinguish theBrink'scase, and contends that it has no application here. It isargued, in the first place, that the employees involved in theBrink'scase workedin armored cars, guarding portable valuables, and that they did not guard plants ;the employees of the Respondent, in the unit with which we are concerned,clearly do guard plants. It is argued, further, that the employees involved intheBrink'scase had no "monitorial" function and served only as the custodiansof the property temporarily in their case.Certain employees of the Respondent,its "guard-operators" in particular, obviously "monitor" watchmen in the employof subscribers."In conclusion, it is contended that the employees involved intheBrink'scase were not empowered or obliged to enforce rules against theemployees of a customer or against other persons with access to the customer'splant.It is clear that guard-operators in the employ of the Respondent do playa part in the 'enforcement of rules to protect the property of subscribers and toprotect the safety of persons on the premises of subscribers, with respect toemployees of the subscriber and other persons with access to the subscriber'splant 66Upon the record thus construed, the Respondent argues that theBrink'sdecision is not determinative.Alternatively, the Respondent offers, as decisive, the decision of the Boardin theMatter of Young Patrol Service; nin that case the Board,sua sponte,held the employees of a sole proprietorship, which provided civilian watchmenand guards, on fixed assignment, for ships, terminals, docks, and piers locatedon the waterfront of San Francisco Bay and its tributaries, to be "guards" within51The Statement of the Managers on the part of the House with reference to this legis-lation includes the statement that :The conference agreement . . . provides that the Board cannot decide that anyunit is appropriate for collective bargaining if it includes, together with other em-ployees, an individual employed as a guard to enforce against employees and otherpersons rules to protect property belonging to the employer or for which the employerisresponsible, or to protect the safety of persons on the employer's premises.House Conference Report, No. 510,80th Congress, First Session, 1947, pp. 47-48.The reference to property for which the employer is responsible is not explainedIt doesnot appear in the Act as passed, or in any of the antecedent bills, or in any other state-ment on behalf of the House in this connectionIn the light of the statutory language andits legislative history, the undersigned concludes, as did the Board, that it would be'unreasonable to infer, on the basis of this isolated reference, that responsible membersof the House intended to hold employees of the type involved here within the limitationsin regard to representation established by the statute.a:while it may be true, as the General Counsel contends, that a monitor is defined asone who "admonishes" others, especially in "reproof" or "caution," and while it may hetrue that guard-operators in the employ of the Respondent are instructed not to reprimandor admonish the employees of a subscriber with whom they may establish contact in thecourse of their work, the undersigned is mindful of the admonition that "one of the surestindexes of a mature and developed jurisprudence [is] not to make a fortress out of a dic-tionary but to remember that statutes always have some purpose to accomplish, whosesympathetic and imaginative discovery is the surest guide to their meaning "Cabell v.Markham,148 F. (2d) 737, 739 (C A 2)Upon the entire record, the undersigned issatisfied that the "monitorial" functions of a modern plant guard do not involve any obli-gation, necessarily, to reprimand or admonish other employees58Essentially this contention is a recapitulation of the contention that employees of theRespondent guard "plants" in addition to portable property.67 75 N L. R B. 404. 190DECISIONSOF NATIONALLABOR RELATIONS BOARDthe meaning of the statute as amended, and thus to be ineligible for representationby a union which admitted to membership employees other than guards.Al-though Hillary Young, the employer involved, was engaged in the provision ofplant protection, under contract, with respect to the property of others, theBoard attached no significance to this fact ; its decision was based upon theconclusion that the employees were engaged in the performance of "monitorial"duties with respect to the protection of property against fire-and theft, whichinvolved the application and enforcement of rules against "employees" andother persons.The decision has not been cited, distinguished, or overruled bythe Board ; the Respondent argues that it is apposite here.The contentions of the Respondent in this connection are presented with per-suasive power. The undersigned, however, is constrained to find them to be with-out merit.While it may be true that the Board's decision in theYoungcasewas grounded in the fact that Young's employees performed a "monitorial" duty,"and while it may be true that the work of the employees involved in theBrink'scase was primarily "custodial" in its essential nature, an analysis of the statutefails to reveal any basis for the contention that this distinction is crucial, andthat theYoungcase, therefore, is the more persuasive precedent.The Boardhas held,sua sponte,in a recent case 5° that nonmonitorial watchmen, who are notuniformed, armed or deputized, and who patrol the plant, report through anA. D. T. clock system, and enforce any rules designed to prevent a fire, theftor other damage to the property of their employer, are within the statutorydefinition of individuals barred from inclusion in a collective bargaining unit withother employees.60Whatever a desirable result may be with respect to the appli-cation of Section 9 (b) (3) to employees without monitorial responsibility,"it is clear that the statute, as it stands, makes no distinction of the type suggestedby the respondent, and that the rationale of theBrink'sdecision cannot be foundin the fact that the employees involved therein performed a custodial or non-monitorial service.While theBrink'sdecision and theYoungcase both involve the application ofthe statute to individuals performing a protective service for customers of theirown employer, the undersigned is of the opinion that a basic distinction in thesecases may be found in the fact that Young's employees were called upon to fulfilla fixed assignment, while those in the employ of Brink's, Incorporated, provide anitinerant service on call 82 It seems obvious to the undersigned that persons whofulfill a fixed assignment, in connection with the sale of a protective service for theproperty of customers of their own employer, would have a greater opportunity58CfMatterofMacungieSilkCompany,75 N L R B 741 , andMatterof StonewallCotton Mills,75 N L R B 762, in which the Board found the authority of watchmen toquell "disturbances" and "disorders" at ahe plant a determinative factor infixing theirstatus as guards59Matter of C P. Hill and Company, Ire,76 N. L R B 158.60 SeealsoMatter of Westinghouse Electric Corporation, 78 NL R B 10eiSeethe statement made on behalf of the Board by Chairman Paul M Herzog to theJoint Congressional Committee on Labor-Management Relations, June 11, 194862CfMatter of Williams Dimond and Company, et al, 2N. L R B 859, 864 TheBoard in that case found that steady and extra steadv watchmen employed directly bythe companies whose property, they were assigned to protect constituted, for each com-pany, a unit appropriate for the purposes of a collective bargain, but went on to exclude,from the units found appropriate, extra watchmen fuuiished by the Pinkerton NationalDetective Agency and Patrol ServiceItwas noted that the extra watchmen were notemployed directly by the companies whose property they were assigned to protect, andthat they "rotated" among the docks, the Boaid concluded that steady and extra steadywatchmen were distinguishable from extra watchmen by reason of the differencesin theirduties, tenure, and manner of employment AMERICAN DISTRICT TELEGRAPH COMPANY191to develop a close and friendly relationship with employees of the subscriber tothe service and other persons having access to the premises of the subscriber, thanpersons employed to provide an itinerant service on call.The danger of con-flicts in loyalty, subversive of the service, would clearly be more acute in theformer case. In the undersigned's opinion, it is this distinction in the probableincidence of the conflict that Congress sought to avoid which distinguishes thecases which have been discussed. And if this distinction be accepted as valid, itis obvious that employees of the Respondent are involved in the provision of apiotective service closely analogous, in this significant respect, to that of theemployees involved in theBrink'sdecision. In the absence of any clear indicationto the contrary, the undersigned would conclude, as noted, that theBrink'sdecision is determinative of the issues with respect to the literal application ofthe statute.The respondent's counsel,however, presents an additional,highly ingeniousargument, at this point, which deserves a further note.He contends that itsemployees, in the certified unit, are engaged, as a matter of law, in protecting theproperty of their own employer, and that the rationale of theBrink'scase, for thisreason also, has no application here.This contention is based upon the observa-tion that an employer is defined in Section 2 (2) of the Act to include any personacting as the "agent" of an employer, directly or indirectly.The Respondentis described by its counsel as the "agent" of its subscribers in matters of plantprotection and matters involving the safety of persons on their property.Asan "agent," it is argued, the Respondent is equated, in law, with its subscribersand is entitled to every defense or limitation of liability to which the subscriberwould be entitled if it were the direct employer of the plant protection personnelnow hired by the Respondent. Conversely, it is argued that the Respondent, asan agent, is the "employer" under Section 9 (b) (3), by operation of law, andthat its employees in the certified unit are thus engaged in the enforcementof rules to protect the property of their own employer and to protect the safetyof persons on their own employer's premises.The Respondent, in its relationships with any subscriber, clearly purports toact as anindependent contractor G3 Independent contractors who agree to performa service for another, and who are not controlled by the recipient of the benefitsinvolved or subject to any right of control with respect to their physical conductin the performance of the service, are "agents," nevertheless, with respect totheir performanceThe contentions of the Respondent, in this respect at least,have merit. It does not follow inescapably, however, that independent con-tractors engaged in the performance of a service, which are themselves employerssubject to the Act, are entitled, as a matter of law, to any defense or limitationof liability which might have been available to the recipient of the service, in anunfair labor practice proceeding, if the latter had utilized its own employees toperform the service involvedThe cases cited by counsel in this connection,64though germane, are not very helpful.They merely hold that an election may beheld among the employees of a so-called "independent contractor" and that acertification may issue to the "independent contractor" and his principal, jointly-under certain circumstances-with respect to their representation, to facilitate acollective bargain on behalf of the employees between their representative on theone hand and the joint employers, as found by the Board, on the other. No caseshave been mentioned in which independent contractors, themselves employers in63Restatement of the Law of Agency,§§1, 2, 220"Matter of American Scale Company.19 N. L R B 124;Matter of SolvayProcessCompany,26 N. L. R B. 650,Matter of S A Kendall, Jr,38 N L iR. B 1071. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDthe conventional sense of the word, have been permitted to escape liability for anunfair labor practice directed against their own employees, in the course of theirown business activity, by virtue of a defense or limitation of liability which wouldhave been available to the recipient of their service if persons employed directlyby it had been involved.Well-established law, which would tend, in fact, toestablish an opposite result, seems cogent in this connection,and has been per-suasive in the deliberations of the undersigned .61The legislative history of the Act establishes that its definition of an "employer"was expressed to include any person acting as the agent of an employer, directlyor indirectly, because of a desire on the part of the Congress to fix liability forthe conduct made illegal by the statute, and to fix the obligations created by it,upon any person or business entity found to be in privity, under the rules ofagency, with "employers" in the conventional sense of the term In cases whichinvolve an employer respondent who seeks to commit an unfair labor practicewith the aid of another person not otherwise chargeable under the Act, Section2 (2) permits the Board to find the employer responsible for the acts of thatpersonand to find that person independently liable, if the relationship of agencyis found to exist between them 68 The undersigned finds no warrant in the legis-lative history, however, for any contention by an employer respondent that it isnot chargeable for conduct illegal as to its own employees, merely because it isin fact or law the agent of another employer entitled to a valid defense or thebenefits of some appropriate limitation of liability.While there is much thatmight be said for the proposition that any defense or limitation of liabilityavailable to an employer ought to be available to its agents, the undersigned findsno persuasive reason for the recognition of such a rule when the agency arisesby virtue of a special arrangement between the employer and an independentcontractor, itself an employer under the Act.The undersigned, therefore, findsthe contentions of the Respondent in this connection to be without merit.It follows, and the undersigned finds, that the employees of the Respondent,in the certified unit, since they are not employed to guard the premises of theirown employer," are not "guards" within the literal meaning of the statute.3.The policy involvedInsofar as the issues of the instant caserequire aninterpretation of theliteral statutory language, the undersigned considers the antecedent discussionas dispositiveof the matter.Candor requires the acknowledgement, however,es See theRestatement of the Law of Agency,Sections 179, 180, 217, 334, 345, 347.The latter section reads as followsAn agent who is acting in pursuance of his authority has such immunities of theprincipal as are not personal to the principal.The limitation of the immunity granted by Section 9(b) (3) to employers who hire guardsdirectly,seems clear.61 In the first decision of the Court of Appeals for the Sixth Circuit with respect to theJones and Laughlincase, to which reference has been made, the court declared, in passing,that : "The question as to who are employers and employees under the Act is usuallypresented in cases where some person or agency acting either directly or indirectly forthe employer interferes or seeks to interfere with the rights of employees'to organize."This is clearly not the context in which the instant case arises."'The record contains some evidence,already noted,that central station operators andguard-operatorsmaybe called upon to protect the Respondent's central station and itsplant department against a criminal attack or the hazard of fire. It is clear,however,that this responsibility is incidental to the normal responsibility of the employees inconnection with the operation of the Respondent's service.There are no persons in theRespondent's employ-assigned exclusively to guard its own premises. AMERICAN DISTRICT TELEGRAPHCOMPANY193that the contentionsof theRespondentare bottomed,in the main,upon con-siderationsof public policy which are merely adumbratedin a discussion con-fined to the literal meaning of the Act.These policy considerations, in the finalanalysis,are addressedto the sound discretion of the Board.The Respondent,however, advances them with vigor in its argument before theundersigned ; infairnessto its contention, a statement on the subject would appear to be appro-priate.To these considerations of public policy then, the undersigned now turns.The Respondent argues in substance that the public policy of the Act, asexemplified by Section 9 (b) (3), is to prevent any possible conflicts in duty andallegiance where the protection of life and property is involved.On the basisof the legislative history, it is clear that the rationale of the limitation establishedby the Act, with respect to the representation of plant guards by unions whichadmit other employees to membership, is precisely the possibility that their loyaltyor allegiance to the union and their fellow union members would impair theloyal and effective performance of their duty to management and to the publicgenerally.The Respondent argues that this possibility is present in the instantcase as well.TheJones & Laughlincase, to which reference has been made, includes astatement by the Court of Appeals which indicates that its decision with respectto the impropriety of Board action in that case was bottomed, in the main, uponthe facts that the employees involved were deputized as municipal officers.Thecourt found the plant guards involved in the case to have "a private obligationto their employer and an obligation to the community as sworn, bonded and com-missionedpolice officers."It found that in cases of industrial unrest and strikeson the part of p oduction employees at the plant of their employer, the obligationof the plant guards to the public authority which had commissioned them wouldbe incompatible with their obligation to the union responsible for the strike.And the Court of Appeals for the Seventh Circuit, in theAtkinscase alreadynoted, held, on similar grounds, that its enforcement of a Board order whichrequired the respondent in that case to bargain with a union as the representativeof its militarized plant guards would be "inimical" to the public welfare-on theground that nothing should be permitted to interfere "in any degree or to anyextent" with the obligation of the guards to the military authorities, and thatmembership in a union, with a concommitant right to bargain, might do that verything.This, in substance, in the "reasoning" which "impressed" the congres-sional conferees.Section 910(b) (3), however, is not limited to guards possessed of a specificobligation to particular public authorities.The possible conflicts of loyaltywhich concerned the Congress are to be found in the relationship between theobligations of plant guard to his employer and his concurrent obligations tofellow union members in the employ of the employer, with assignments havingno relation to plant protection ; they are not limited to possible conflicts in therelationship between the obligations of a plant guard to some public authority,and his coexistent obligations, if any, to fellow union members.In the light of the extension thus given to judicial doctrine, the Respondentargues, cogently, in its brief-as follows :We have seen that the statutory intention is to prevent the occurrence ofa "double loyalty" situation.Conflict in duty and allegiance exist evenmore strongly as a possibility here than in the ordinary plant guard case.In the event of a strike or other labor dispute among the employees of asubscriber it would be difficult indeed for the Respondent and everyone else 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerned if Respondent's employees were to refuse to cross a picket lineor were to refuse to repair Respondent's equipment in that plant or were to-fail to report misconduct....These dire occurrences are not remote,especiallywhen one considers the strong contractual provisions andthose sections of the Constitution of the Union which demand unswervingdevotion of its members to the Union's purposesThe Union can imposesevere penalties on a member who fails to give his full allegiance to its poli-cies and decisions.A subscriber could be easily deprived of the vital pro-tection of Respondent's service.The mere existence of such a possibilitywould tend to impair thevalueof the services...calm reflectionconvinces one that if the purpose of the statute ever applied it applies here.The possibility of conflicts in loyalty is real and tremendously important.Without anything else the existence of this basic reason should be suffi-cient to induce the Board to declare that these employees are guards withinthe meaning of the Act.Concurrently, it is argued that a well-established public policy, having no directrelationship to the Act, compels the proscription of any right to membership inconventional unions on the part of public servants, such as firemen and police-men-on the ground that such officers should not be allowed to assume an obliga-tion or allegiance incompatible with their obligation to the public 'And it iscontended that the employees of the Respondent ought to be considered subjectto this policy also, since their work is akin to that of policemen and firemen andhas similar importance to the public safety.In the face of any contention that the literal language of the statute fails toencompass the employees of the Respondent, it is argued that the Act shouldbe broadly construed and applied to give effect to the policy of the Congress, andthe public policy noted as to the union membership of employees in the publicservice.Reference is made to the rule of statutory construction that generalstatutes and remedial statutes in particular, should be interpreted "as a whole"in such a manner as to accomplish their purpose-and that a literal interpreta-tion of some phrase or section should not be adopted if such an interpretationwould produce a result which is not in accord with the general purpose of thelegislation or clearly unreasonable on any other ground."'The undersigned hasbeen reminded that "the Board has not been commissioned to effectuate thepolicies of the Labor Relations Act so singlemindedly that it may wholly ignoreother and equally important Congressional objectives." 40 It is argued that theBoard ought not to formulate any order which, though it may accomplish somepurpose of the Act, will at the same time subvert some other rule of law orsome other principle of public policy or social good, in a manner not specificallyauthorized by the statute and not intended by Congress.These principles are salutary and well-established in the law.They cannotbe gainsaid. In spite of that, their application in this case is not as clear as'counsel for the Respondent seems to imply. The undersigned is fully awarethat Congress was concerned about "industrial strife which interferes with thenormal flow of commerce and with the full production of articles and commoditiesfor commerce" and that it declared the opinion that "neither party has anyright in its relations with any other to engage in acts or practices which jeop-ardize the public health, safety, or interest."The undersigned is aware that68 Carter v Thompson,165 Va. 312,Hutchinson v Magee,278 Pa 119,Fraternal Ciderof Po7ice v. Harris,306 Mich. 68 ;City of Jackson V. McLeod,24 So. (2d) 319 (Miss ).69Church of the Holy Ti inity v. Uruited States,143 U. S 457.70 SouthernSteamship Co. v. N. L. R B ,316 U. S. 31. AMERICAN DISTRICT TELEGRAPH COMPANY195Congress declared its policy "to prescribe the legitimate rights of both employeesand employers in their relations affecting commerce" and "to provide orderlyand peaceful procedures for preventing the interference by either with the legiti-mate. rights of the other" and "to protect the rights of the public in connectionwith labor disputes affecting commerce."And it is clear that the Board isunder a mandate to order only such affirmative action as will "effectuate thepolicies" of the Act. In spite of all this, it is also clear that the Board is undera mandate to determine the unit appropriate in any case for the purposes ofcollective bargaining in such a way as "to assure to employees the fullest freedomin exercising the rights guaranteed by [the] Act." Its mandate in this respectis clearly as broad or broader than that of the original Act, which authorizedthe Board to fix the appropriate unit "in order to insure to employees the fullbenefit of their right to self-organization and to collective bargaining, and other-wise to effectuate the policies of [the] Act." It is the sound application of thepresent mandate, then, which poses the problem of the case at bar.Testimony of probative value was presented by the Respondent as to thesimilarity between the work of its employees, in the certified unit, and that ofconventional plant guards.The testimony was manifestly offered to show thatthe policy of the statute should be applicable here. It is clear that both arenormally uniformed; that both are required to check the property they protectfor safety and fire hazards, and mechanical irregularities, in the course of theiriregular duties ; that both report such hazards or irregularities, and delinquencieson the part of production and maintenance workers, to their respective super-visors; that both are required to check the identity and the authority of personsupon, or seeking to enter, the property they protect ; that plant guards at prop-erty serviced by the Respondent are required to organize and perform their workin such a way as to facilitate the efficient performance of the Respondent's pro-tective devices, and that delinquencies in this connection, when reported by theRespondent, are regarded as serious ; and that both are called upon to interruptactivities subversive of safety, to apprehend and detain intruders or unauthor-ized persons on the property, but not to reprimand or admonish others, ordinarily,or prosecute charges against them.Except for the fact already noted, that plantguards in the conventional sense fulfill a fixed assignment, while employees ofthe Respondent provide an itinerant service on call, the similarity of their workmust be conceded.There was evidence offered also, as to the high regard in which the Respond-ent's service is held by subscribers, and its value in the reduction of their insur-ance risksThe close relationship between the Respondent's protective serviceand that of the municipal police and the fire department has already been noted.The record shows that the Respondent is equipped to detect and report hazardsin the interior of a subscriber's property before the police or fire departmentwould be aware of them otherwise, that it transmits information to them aboutalarms ; that its services are considered valuable by these municipal departments ;that it holds its uniformed employees to standards of personal conduct similarto those required of police ; and that it cooperates with the police and the firedepartment to advance their mutual interest in the efficient performance of itswork.It is upon these grounds that counsel argues the quasi-public characterof the services offered by the Respondent and seeks to invoke the policy whichforbids the membership of public servants in conventional unions.The value of the Respondent's services, to the recipients of the service, and tothe public authorities, cannot be deniedThe company, however-in spite of itscontentions as to the "quasi-public" character and "emergency" nature of its 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDservices-expressly disclaims any obligations as an insurer in its contractualrelationships with subscribers. Its contract forms provide, as noted, for the fullrelease of the obligation to provide a protective service, in the event of "strikes,riots . . . or any cause beyond the control" of the Respondent. Its-arrange-ments in this connection can only be construed as evidence of the realization thatthe business of the Respondent, whatever its value to subscribers may be, is atrade like that of any other business entity which provides a service of value tothe community for a consideration."The Respondent refers, in its brief, to the fact that its employees are strategi-cally situated-"to collude with employees of subscribers or other persons" in aneffort to sabotage or destroy the protection of the subscriber's property by theRespondent-to make false reports with respect to the presence of unauthorizedpersons on the property of subscribers, conditions found on the property, andthe conduct of a subscriber's employees-and, in time of war or a national emer-gency, "to provide the means for sabotage, the stealing of vital and secret infor-mation, and other similar disasters."Opportunities of a similar nature are clearly available as well, however, to theordinary employees of a subscriber. In any event, it has not been shown that anyobligation which the employees of the Respondent might be required to assume asmembers of a labor organization would require them to engage in conduct of thetype described.0In short, although it may truly be said of the Board that it is under a duty, inthe selection of any appropriate unit, to consider the public interest as a materialfactor, the present record, in the undersigned's opinion, fails to establish withpersuasive weight any public or private interest, affecting the right of thisRespondent's employees to representation, sufficient to outweigh the public in-terest in their "fullest freedom" to exercise that rightIt is undenied that the union currently represents some persons in the employof A. D. T. subscribers, and other electrical workers, employed by contractors, whodo the outside work and basic indoor work on A. D. T. installations. It isargued-in the light of the agreements between the union and these employers,and the reservation by the union therein of the power to apply and enforce theElectricalWorkers constitution, the local constitution, and the working rulesof the union-that A D. T. employees might be required to take action in supportof the Electrical Workers which would be inconsistent with their obligations tothe Respondent and its subscribers.This may be tine as a theoretical propositionbut no legislative or judicial finding has been cited to support it, and the possibil-ity or probability of such action by the union has not been established on thepresent record.It has been shown affirmatively that installers, inspectors, andrepairmen of the Respondent crossed picket lines at the plant of an automobilemanufacturer during a recent strike, to service an installation of the Respondentin the plant.It should also be noted, in passing, that the position of the Respondent, if ac-cepted as proper, might well create a situation, with respect to the representa-tion of A D T. employees, clearly foreign to the congiessional intent which isurged upon the undersigned as determinative.The Board has held, already,that watchmen who report to an A. D. T. Company in connection with its super-'%Itwas stipulated, in this case, that thebusinessof the Respondent is highly com-petitiveEight firms provide a competitive service in the field of icatch patrols and manualfire alarm systems , eight provide competitive service in the field of automatic sprinklerand water-flow supervision , and four manufacture competitive fire alarms which operateon the "rate-of-rise" principleTwo firms compete in the field of hold-up alarm serviceand four provide other typesof generalprotection against burglary and unlawful entry. AMERICAN DISTRICT TELEGRAPH COMPANY197visory service for watchmen are "guards"within the meaning of the statuteas amended.The employees of the Respondent,who investigate and report thefailures of watchmen to make reports as required by the subscribers,clearlyserve as "monitors"of the latter on behalf of the subscriber.If the employees ofthe Respondent,then, are limited in their choice of a collective bargainingrepresentative to organizations which 'confine their membership to guards, itmight well be found that the only organization available to act as their repre-sentative admitted,as members,the very watchmen who are subject to the"monitorial"supervision of the Respondent.The possibility of direct conflictsin the loyalty of the Respondent's employees would not be minimized by thisdevelopment;itmight well be enhanced,instead.The undersigned finds him-self unable to see how the intent of the Congress can possibly be given effect byany interpretation of the statute which could bring about this anomalousresult.Upon the record as a whole, the undersigned is of the opinion that the dangersof "divided loyalty"-which the Court of Appeals anticipatedin the case ofmilitarized and deputized plant guards,and which the Congress anticipated inthe case of all plant guards if they are permitted to, join organizations whichalso represent the production and maintenance workers of any employer-havenot been shown to exist, in the caseof A. D.T. employees,with sufficient per-suasive power to warrant the application of Section 9 (b) (3) in the instant case.The mandate of the statute, which requires the Board to assure to employees"the fullest freedom" in the exercise of the rights guaranteed by the Act, iscompelling.It should not be set aside, unless it is clearly established thatthe language of limitation in the statute, upon which the Respondent relies,requires it by a process of eduction or ineluctable logic.72This is not thesituation in the case at bar.ConclusionsAfter due consideration of the contentions presented so ably by counsel for theRespondent, and upon the entire record, the undersigned concludes and finds, inaccordance with the previous determination of the Board, that all the employeesof the Respondent in the Detroit Metropolitan area, excluding office and clericalemployees, part-time employees, resident guards and all supervisory employeesas defined in the Act, constituted and continue to constitute a unit appropriatefor the purposes of a collective bargain, within the meaning of Section 9 (b) ofthe original Act and the Act as amended. It is further found that the ElectricalWorkers were not divested of their right to act as the duly designated agent ofthe Respondent's employees in the aforesaid unit by the amendment of thestatute ; that the organization in question was, on June 4, 1947, and at all timesmaterial thereafter has been, and is now, entitled to act as the exclusive repre-sentative of employees in the appropriate bargaining unit, for the purposes ofa collective bargain with respect to wages, pay rates, hours of work, and otherconditions of employment. It follows, and is found, that the refusal of theRespondent, on July 31, 1947 and thereafter, to bargain collectively with theElectricalWorkers as the exclusive representative of its employees in the ap-propriate unit was a violation of the original Act and the Act as amended.73The undersigned is mindful,in this connection,of the fact that protective servicesof the typeprovided by the Respondent are provided also by a number of other firmsthroughout the country,each of which employs a substantial numberof employeesAnyrule effective to limit the right of employees in thistype of activity,country-wide, tochoose a bargaining representative can be justified only if clearly requiredby the Act.853396-50-vol. 84-14 198DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and would tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in an,unfair laborpractice, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Specifi-cally, it has been found that the Respondent refused to bargain collectively withthe Electrical Workers as the representative of its employees in an appropriateunit.Itwill be recommended therefore that the Respondent, upon request,bargain collectively with the Electrical Workers.Since the Respondent's refusal to bargain, as indicated in the record, wasbased upon its desire to test the application of the statute, and since the recordcontains no evidence that any danger with respect to the commission of otherunfair labor practices is to be anticipated from the conduct of the Respondent,in the past, the undersigned will not recommend that the Respondent cease anddesist from the commission of any such other unfair labor practices. In orderto effectuate the policies of the Act, however, the undersigned will recommendthat the Respondent cease and desist from the specific unfair labor practice found,as explained above, and that it cease and desist from any other action, whichmight tend to interfere in any manner with the efforts of the Electrical Workersto negotiate with it as the exclusive representative of employees in the collectivebargaining unit herein found to be appropriate.CONCLUSIONS OF LAwUpon these findings of fact and upon the entire record in the case, the under-signed makes the following conclusions of law :1.The operations of the Respondent, American District Telegraph Company, in-volve trade, traffic, and commerce among the several States and affect commercewithin the meaning of Section 2 (6) and (7) of the original Act, and the Act asamended.2.The International Brotherhood of Electrical Workers, Local Union 58, A. F.L., is a labor organization within the meaning of Section 2 (5) of the originalAct, and the Act as amended.3.All, the employees of the Respondent in the Detroit Metropolitan area, ex-cept for office and clerical employees, part time employees, resident guards and allsupervisory employees as defined in the Act, constituted, and now constitute, aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the original Act, and the Act as amended.4The International Brotherhood of ElectricalWorkers, Local Union 58,affiliated with the American Federation of Labor, was, on June 4, 1947, and at alltimes material thereafter has been, and is, the exclusive representative of allthe employees in the aforesaid unit, for the purposes of collective bargaining,within the meaning of Section 9 (a) of the original Act, and Sections 9 (a) and9 (b) (3) of the Actas amended.5.By Itsrefusal, onJuly 31, 1947, and at all times thereafter, to bargaincollectivelywith the International Brotherhood of Electrical Workers, Local AMERICAN DISTRICT TELEGRAPH COMPANY199,Union 5S, 'affiliated with the American Federation of Labor, as the exclusiverepresentative of its employees in the aforesaid appropriate unit, the Respondent-did engage, and has continued to engage, in an unfair labor practice within themeaning of Section 8 (5) of the original Act, and Section 8 (a) (5) of the Actas amended.6.By its interference with the efforts of the International Brotherhood of Elec-tricalWorkers, Local Union 58, affiliated with the American Federation of Labor,to bargain collectively on behalf of employees in the appropriate unit, the Re-spondent did engage, and has continued to engage, in an unfair labor practicewithin the meaning of Section 8 (1) of the original Act, and Section 8 (a) (1) ofthe Act as amended.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the original Act, andthe Act as amended.RECOMMENDATIONSUpon the foregoing findings of fact and conclusions of law, the undersignedrecommends that the Respondent, American District Telegraph Company, atDetroit, Michigan, and its officers, agents, successors, and assigns should :1.Cease and desist from :(a)Any refusal to bargain collectively with the International Brotherhood ofElectricalWorkers, Local Union 58, affiliated with the American Federation ofLabor, as the exclusive representative of its employees in the Detroit Metropolitanarea, except for office and clerical employees, part time employees, resident guardsand all supervisory employees as defined in the Act, in respect to rates of pay,wages, hours of work and other conditions of employment ;(b) Interferencein any other manner with the efforts of the InternationalBrotherhood of Electrical Workers, Local Union 58, affiliated with the AmericanFederation of Labor, to bargain collectively on behalf of employees in the appro-priate unit.2Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Upon request, bargain collectively with the International Brotherhood ofElectricalWorkers, Local Union 58, affiliated with the American Federation ofLabor, as the exclusive representative of its employees in the Detroit Metro-politan area, except for office and clerical employees, part time employees, resi-dent guards and all supervisory employees as defined in the Act, with respect torates of pay, wages, hours of work, and other conditions of employment, and ifan understanding is reached, embody such understanding in a signed agreement ;(b)Post at its office and places of business in the Detroit Metropolitan area,copies of the notice attached to this report. Copies of the notice, to be furnishedby the Regional Director of the Seventh Region, as the agent of the Board, shouldbe posted by the Respondent immediately upon their receipt, after being dulysigned by a representative of the Respondent, and should be maintained by it forsixty (60) consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps should betaken by the Respondent to insure that these notices are not altered, defaced, orcovered by any other material;(c)File with the Regional Director of the Seventh Region, as the agent ofthe Board, within twenty (20) days after the date of service of this Inter-mediate Report and Recommended Order, a report in writing setting forth indetail the manner and form in which it has complied with the foregoing recom-mendations. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDAll parties are advised that upon the filing of this Intermediate Report andRecommended Order and the service of copies upon the parties-as providedin Section 203.45 of the Rules and Regulations of the National Labor RelationsBoard-Series 5, as amended, effective August 18,1949-the Board will enteran order transferring the case to itself, and will serve a copy of the order uponeach of the parties,setting forth the date of the transfer.If,within twenty(20) days after the date of service of this IntermediateReport and Recommended Order, the Respondent satisfies the Regional Director,as the agent of the Board, that it has complied, or will comply, with the fore-going recommendations,it is recommended that the National Labor RelationsBoard issue an order,or take other appropriate action, to close the case onecompliance.Unless the Respondent satisfies the Regional Director,withintwenty(20) days after the date of service of this Intermediate Report andRecommended Order that it has complied,or will comply,with the foregoingrecommendations,it is recommended that the National Labor Relations Boardissue an order requiring the Respondent to take such action.All parties are advised,however, that any party may, within twenty (20).days after the date of service of the order transferring the case to the Boardfile with the Board, Rochambeau Building, Washington 25, D. C.-pursuant toSection 203.46 of the Rules and Regulations-an original and six copies of astatement in writing setting forth such exceptionsto theIntermediate Reportand Recommended Order or to any other part of the record or proceeding (in-cluding rulings upon all motions or objections)he relies upon, together withthe original and six copies of a brief in support of the exceptions.Mattersnot included in the Statement of Exceptions may not thereafter be urged beforethe Board,or in any further proceeding under theAct.Any partyalso may,within the same period,file an original and six copies of a brief in support ofthe Intermediate Report and Recommended Order. Immediately upon thefiling of such a Statement of Exceptions and supporting brief, or the filing ofa brief in support of the Intermediate Report and Recommended Order, theparty filing any such document shall serve a copy of it upon each of the otherparties.Proof of service upon the other parties shall be promptly made, asrequired by Section 203 85, with respect to all papers filed with the Board.Should any party desire permission to argue orally before the Board, a re-quest for such permission must be made in writing to the Board within ten(10) days after the date of service of the order transferring the case to theBoard.The parties are further advised that,in the event no Statement of Exceptionsis filed, as provided by the Rules and Regulations,and in the absence of com-pliance, all objections and exceptions to this Intermediate Report and Recom-mended Order shall be deemed to be waived for all purposes-as provided inSection 203.48 of the Rules and Regulations-and the findings,conclusions and',recommendations contained in it shall be adopted by the Board and become its;findings, conclusions and order.Dated at Washington, D. C, this 31st day of January 1949.MAURICE M.MILLER,Trial Examiner. AMERICAN DISTRICT TELEGRAPH COMPANY201APPENDIXNOTICETo ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that :WE WILL BARGAIN collectively,upon request,with the International Brother-hood of Electrical Workers, Local Union 58, affiliated with the American Fed-eration of Labor, as the exclusive representative of all the employees in theappropriate unit describedbelow, with respect to rates of pay,wages, hoursof employment or other conditions of employment,and if an understandingis reached,embody such understanding in a signed agreement.The appro-priate unit is:All of our employees in the Detroit metropolitan area, except for officeand clerical employees, part time employees, resident guards and allsupervisory employees with authority, in the interest of the Employer,to hire, transfer, suspend, lay off, recall, promote, discharge, assign,reward, or discipline other employees, or responsibly to direct them, orto adjust their grievances, or effectively to recommend such action, if inconnection with the foregoing the exercise of such authority is not of amerely routine or clerical nature, but requires the use of independentjudgment.WE WILL NOT,in any manner,interfere with the efforts of the InternationalBrotherhood of Electrical Workers, Local Union 58, affiliated with the Amer-ican Federation of Labor, to bargain collectively with us as the exclusiverepresentative of employees in the appropriate unit described above.AMERICAN DISTRICT TELEGRAPH COMPANY,Employer.Dated------------------By ----------------------------------------------(Representative)(Title)This notice must remain posted for sixty(60) days from the date of postingand must not be altered, defaced, or covered by any other material.